          Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 1 of 81



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 SHANNON PRICE, Individually and on Behalf              )
 of All Others Similarly Situated and On Behalf of      )
 the EATON VANCE PROFIT SHARING AND                     )
 SAVINGS PLAN,                                          )       Civil Action No.______________
                                                        )
                          Plaintiff,                    )       CLASS ACTION COMPLAINT
                                                        )
          vs.                                           )
                                                        )
 EATON VANCE CORPORATION, EATON                         )
 VANCE MANAGEMENT, EATON VANCE                          )
 INVESTMENT COMMITTEE, and DOES 1-30,                   )
 inclusive,                                             )
                                                        )
                     Defendants.                        )
 _______________________________________                )



I.   INTRODUCTION

     1.         Plaintiff Shannon Price, individually and as representative of a class of participants

 and beneficiaries of the Eaton Vance Profit Sharing and Savings Plan (the “Plan”) bring this

 action under 29 U.S.C. § 1132(a)(2) and (3) on behalf of the Plan against Defendants Eaton

 Vance Corporation, Eaton Vance Management, Eaton Vance Investment Committee, and Does

 1-30 (collectively, “Eaton Vance” or “Eaton Vance Defendants”) for breach of fiduciary duties

 and prohibited transactions under the Employee Retirement Income Security Act, 29 U.S.C.

 §§ 1001-1461 (“ERISA”).

     2.         As described herein, the Eaton Vance Defendants have breached their fiduciary

 duties and engaged in prohibited transactions and unlawful self-dealing with respect to the Plan

 in violation of ERISA, to the detriment of the Plan and its participants and beneficiaries. The

 Plaintiff brings this action to remedy this unlawful conduct, prevent further mismanagement of

                                                  1
            Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 2 of 81



  the Plan, and obtain equitable and other relief as provided by ERISA. In support thereof, Plaintiff

  alleges as follows:

II.   NATURE OF THE ACTION

      3.        Eaton Vance is an investment management and advisory company with $444.1

  billion assets under management. It is one of the country’s oldest investment management firms.

  Eaton Vance offers its employees the option of investing their retirement savings in the Eaton

  Vance Profit Sharing and Savings Plan (the “Plan”).          As Plan fiduciaries, Eaton Vance

  Defendants are responsible for selecting the investment options for the Plan. Plan participants

  then choose to invest their 401(k)-retirement savings in any of the Plan’s curated investment

  options. Because participants’ nest eggs are at stake, Eaton Vance must adhere to strict fiduciary

  duties:    it must select prudent investments, monitor investment performance, ensure Plan

  expenses are reasonable, and act for the exclusive benefit of participants and beneficiaries.

      4.        Eaton Vance neglected these sacrosanct duties. It used the entire Plan as a test

  laboratory and vehicle for self-gain. Instead of leveraging its investment expertise to select

  prudent investment options on the open market, Eaton Vance filled the Plan with funds that Eaton

  Vance managed (“proprietary funds”). Of the 42 non-money market investments strategies on

  the Plan, 35 were managed by one of the Eaton Vance Defendants. Moreover, Eaton Vance

  proprietary funds were the exclusive actively managed investment strategies available on the

  Plan. As of December 31, 2016, the Plan had $434,848,484 in assets under management,

  approximately 80% of which were invested in Eaton Vance funds.

      5.        Rather than adhering to a rigorous and objective process of identifying, evaluating,

  and selecting the optimal investment options for the Plan, upon information and belief, the Eaton

  Vance process focused on selecting and retaining Eaton Vance proprietary funds. Eaton Vance



                                                  2
         Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 3 of 81



had perverse incentives for maintaining this narrow focus: It managed these funds for a profit

by charging Plan participants significant investment advisory fees. Eaton Vance’s monopolistic,

“buy from the company store” arrangement is indicative of a process that is tainted by a failure

of effort, competence, or loyalty.

    6.       Eaton Vance’s imprudent and disloyal investment conduct manifests most

prominently in six respects: (a) Eaton Vance stacks the Plan with Eaton Vance mutual funds that

charge Plan participants investment advisory fees that are higher than what Eaton Vance charges

outside clients who have similar investment strategies and comparable asset sizes; (b) Eaton

Vance offers Plan participants more expensive share classes of proprietary mutual funds than are

available to the general public; (c) Eaton Vance fails to offer cheaper non-mutual fund

alternatives such as Eaton Vance’s separate accounts and collective investment trusts; (d) Eaton

Vance foists its new proprietary mutual funds onto the Plan despite having no track record,

primarily to advance its own outside mutual fund distribution activities; (e) Eaton Vance retains

many of its proprietary mutual funds despite their abysmal long-term underperformance relative

to their investment benchmarks and readily available funds with comparable investment

strategies; and (f) through intricate sub-advisory arrangements with affiliates, Eaton Vance is

able to skim fees for performing unnecessary services. As a result, Defendants undermined the

Plan as a whole, and deprived all participants the right to choose from superior investment

options.

    7.       By acting to benefit themselves and contrary to their fiduciary duties, Eaton Vance

caused the Plan, and hence participants, to suffer staggering losses of millions of dollars in

retirement savings. To remedy these fiduciary breaches and prohibited transactions, Plaintiff,

individually and as representative of a class of participants and beneficiaries of the Plan, bring



                                               3
               Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 4 of 81



   this action on behalf of the Plan under 29 U.S.C. § 1132(a)(2) and (3) to enforce Eaton Vance

   Defendants’ personal liability under 29 U.S.C. § 1109(a) to make good to the Plan all losses

   resulting from each breach of fiduciary duty occurring during the class period from October 5,

   2012 to the date of judgment, and to obtain such other equitable or remedial relief as the Court

   may deem appropriate.

III.     JURISDICTION AND VENUE

         8.        This Court has exclusive jurisdiction over the subject matter of this action under 29

   U.S.C. § 1132(e)(1) and 28 U.S.C. § 1331 because it is an action under 29 U.S.C. § 1132(a)(2)

   and (3).

         9.        This District and Division are the proper venue for this action under 29 U.S.C.

   § 1132(e)(2) and 28 U.S.C. § 1391(b) because they are the District and Division in which the

   subject Plan is administered and where at least one of the alleged breaches took place. They are

   also the District and Division in which Defendant Eaton Vance resides.

IV.     PARTIES

       A. Plaintiff

         10.       Plaintiff SHANNON PRICE (“Price” or “Plaintiff”) is a participant in the Plan and

   a resident of Massachusetts. As a participant, Price invested in various funds within the Plan,

   including Eaton Vance Focused Growth Opportunities Fund, Eaton Vance Growth Fund, Eaton

   Vance Large-Cap Value Fund, Eaton Vance Stock Fund, Parametric Emerging Markets Fund,

   Eaton Vance Balanced Fund, Eaton Vance Multisector Income, Eaton Vance Short Duration

   Government Income Fund, and Eaton Vance Short Duration Strat Income Fund. Plaintiff Price

   has suffered financial harm and has been injured by Defendants’ unlawful conduct as described




                                                     4
          Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 5 of 81



herein. Furthermore, Defendants have been unjustly enriched from the various fees and expenses

generated as a result of Plaintiff Price’s Plan investments.

  B. Defendants

           a. Eaton Vance Corporation

    11.       Eaton Vance Corporation conducts an investment management and advisory

business through wholly- and majority-owned investment affiliates, which include: Eaton Vance

Management, Parametric Portfolio Associates LLC, Atlanta Capital Management Company,

LLC, Calvert Research and Management, and other direct and indirect subsidiaries, including

Boston Management and Research. Eaton Vance Corporation is headquartered in Boston,

Massachusetts and also maintain offices in Atlanta, Georgia; Minneapolis, Minnesota; New

York, New York; Seattle, Washington; Washington, District of Columbia; Westport,

Connecticut; London, England; Singapore; Sydney, Australia; and Tokyo, Japan.

           b. Eaton Vance Management

    12.       Eaton Vance Management is the sponsor of the Plan and the investment adviser to

many of the mutual funds in the Plan. Eaton Vance Management is a business trust organized

under the laws of The Commonwealth of Massachusetts. Eaton Vance Management has its

principal offices at Two International Place, Boston, MA 02110. Eaton Vance Management has

been managing assets since 1924 and managing mutual funds since 1931.             Eaton Vance

Management is both a fiduciary and party in interest of the Plan.

           c. Eaton Vance Investment Committee

    13.       Based on information and belief, the Plan has established an investment or similar

type of committee to manage the assets of the Plan (“Investment Committee”). Current and

former members of the Investment Committee are fiduciaries of the Plan under 29 U.S.C.



                                                5
          Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 6 of 81



§ 1002(21)(A) because they exercised discretionary authority or discretionary control respecting

management of the Plan, and exercised authority or control respecting management or disposition

of the Plan’s assets.

           d. John Does

    14.       Because Plaintiff is currently unaware of the identities of the individual members

of the Investment Committee, and the Trustees of Defendant Eaton Vance Management, those

individuals collectively are named as Defendants John Does 1-30. Plaintiff will substitute the

real names of the John Does when they become known to Plaintiff. To the extent the Investment

Committee delegated any of its fiduciary functions to another person or entity, the nature and

extent of which has not been disclosed to Plaintiff, the person or entity to which the function was

delegated is also a fiduciary under 29 U.S.C. § 1002(21)(A) for the same reasons.

    15.       Each of the Defendants is also subject to co-fiduciary liability under 29 U.S.C.

§ 1105(a)(1)–(3) because they enabled other fiduciaries to commit breaches of fiduciary duties

through their appointment powers, failed to comply with 29 U.S.C. § 1104(a)(1) in the

administration of their duties, and failed to remedy other fiduciaries’ breaches of their duties,

despite having knowledge of the breaches.

    16.       Because the Eaton Vance individual entities, trustees, and committee members

have acted as alleged herein as the agents of Eaton Vance, and/or co-fiduciaries, all defendants

collectively are referred as Eaton Vance or Eaton Vance Defendants.




                                                6
            Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 7 of 81



V.    SUBSTANTIVE ALLEGATIONS: EATON VANCE’S BREACHES OF

      FIDUCIARY DUTY

     A. The Plan

      17.       The Plan is a profit-sharing plan that includes a “qualified cash or deferred

 arrangement” as described in Section 401(k) of the Internal Revenue Code, I.R.C. § 401(k)

 (1986) (hereinafter denoted as “the Code”) and is subject to the provisions of ERISA. The Plan

 is established and maintained under a written document in accordance with 29 U.S.C. § 1102(a).

 The Plan provides for retirement income for over 1,800 Eaton Vance employees and former

 employees. That retirement income depends on contributions made on behalf of each employee

 by his or her employer, deferrals of employee compensation, employer matching contributions,

 and the performance of investment options net of fees and expenses.

      18.       Of the 42 non-money market investments strategies on the Plan, 35 were managed

 by one of the Eaton Vance Defendants. Moreover, Eaton Vance proprietary funds were the

 exclusive actively managed investment strategies available on the Plan. For example, if a Plan

 participant wanted to invest in a small company stock, she had no choice but to invest in an Eaton

 Vance’s small cap fund. As described in the below chart, as of December 31, 2016, the Plan had

 $434,848,484 in assets under management, approximately 80% of which were invested in Eaton

 Vance funds.

                        LIST OF THE FUNDS AND ASSETS IN THE PLAN

        FUND                                                                       ASSETS

        Eaton Vance Trust Company Collective Investment Trust for Eaton
        Vance Benefit Plans, Moderate Fund (CIT Moderate)
        (The underlying investments are
        comprised of registered
        investment companies, including:
        equity, fixed income, and

                                                7
 Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 8 of 81



international funds).                                  $129,048,741

Schwab Government Money                                  18,902,503

Eaton Vance Atlanta Capital Select Equity                11,290,904

Eaton Vance Atlanta Capital SMIDCap                      32,822,808

Eaton Vance Balanced Fund                                22,342,644

Eaton Vance Core Bond                                     2,764,014

Eaton Vance Emerging Markets Local Income                 2,592,246

Eaton Vance Floating‐Rate & High Income                    644,534

Eaton Vance Floating‐Rate Advantage                       6,510,065

Eaton Vance Floating Rate                                 5,024,723

Eaton Vance Focused Growth Opportunities                  9,828,470

Eaton Vance Focused Value Opportunities                   4,050,709

Eaton Vance Global Macro Absolute Return Advantage        5,330,341

Eaton Vance Global Macro Absolute Return                  2,943,123

Eaton Vance Global Income Builder                          146,130

Eaton Vance Government Obligations                        1,304,344

Eaton Vance Large‐Cap Growth                             19,655,433

Eaton Vance Hedged Stock Fund                             1,702,968

Eaton Vance Hexavest Global Equity                        2,692,176

Eaton Vance High Income Opportunities                     3,812,537

Eaton Vance Income Fund of Boston                         7,612,588

Eaton Vance Large‐Cap Value                               17,894,253

Eaton Vance Multisector Income                             3,734,611



                                       8
          Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 9 of 81



      Eaton Vance Richard Bernstein All Asset Strategy                             1,678,037

      Eaton Vance Real Estate                                                      5,142,520

      Eaton Vance Short Duration Real Return                                       1,963,301

      Eaton Vance Short Duration Government Income                                 3,110,974

      Eaton Vance Short Duration Strategy Income                                   2,050,274

      Eaton Vance Small‐Cap                                                        1,035,817

      Eaton Vance Stock                                                            5,114,634

      Eaton Vance Diversified Currency Income                                        652,499

      Eaton Vance Richard Bernstein Equity Strategy                                4,458,117

      Fidelity Extended Market Index                                             10,961,305

      Eaton Vance Parametric Commodity Strategy                                    3,868,217

      Eaton Vance Parametric Emerging Markets                                    12,196,359

      Eaton Vance Parametric International Equity                                  7,363,164

      Vanguard 500 Index Admiral Registered Investment Company                   42,850,950

      Vanguard Emerging Markets Stock Index                                        2,305,662

      Vanguard REIT Index                                                            912,075

      Vanguard Small‐Cap Index                                                     2,908,437

      Vanguard Total International Stock Index                                    10,849,202

      Vanguard Total Bond Market Index                                             2,776,075

      TOTAL                                                                    $ 434,848,484

    19.       With Eaton Vance’s investment sophistication, combined with the over $400

million of retirement assets in the Plan, the Plan has tremendous leverage to demand and receive

superior investment products and services. Defendants failed to exercise this leverage to benefit



                                               9
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 10 of 81



participants. Eaton Vance saddled each of their captive participants with a sub-standard Plan

stacked with inferior to mediocre proprietary Eaton Vance products. Most of the available

investment options were plagued by high relative fees and poor to mediocre investment

performance, or both. Based on the totality of the circumstances, each of the Plan’s participants

was subjected to the infirmities of a poorly-constructed plan.

  B. Eaton Vance Disloyally Charged Participants More than Outside Clients

    20.       Eaton Vance is a registered investment adviser and its business focuses on

providing investment advice to various large investors. As part of its investment advisory

business, Eaton Vance offers its customers—including participants in the Plan—a variety of

mutual funds. Eaton Vance charges set fees for providing investment advice to these mutual

funds. Eaton Vance charges these “investment advisory fees” solely for managing investments

and not for services such as custody or recordkeeping, which carry their own distinct fees. Plan

participants cannot negotiate their investment advisory fees with Eaton Vance. They must accept

whatever fees Eaton Vance sets.

    21.       In addition to its mutual fund business, Eaton Vance provides investment advisory

services to large, outside clients that hire Eaton Vance to manage their individual portfolios (such

as “institutional investors” like the Massachusetts State Employees’ Retirement System or the

Jackson National Life Insurance Company). These individual portfolios are known as “separate

accounts,” “separately managed accounts,” or “sub-advisory accounts.” Because of their size,

separate account clients have the bargaining power to negotiate the investment advisory fees they




                                               10
           Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 11 of 81



    pay to Eaton Vance.1 Accordingly, separate account clients typically pay far lower investment

    advisory fees than Plan participants, who cannot negotiate their investment advisory fees.

        22.       Yet the investment advisory services Eaton Vance provides its proprietary mutual

    funds are no different from the services it provides to separate accounts. Eaton Vance’s separate

    accounts often contain substantially the same investments as Eaton Vance’s mutual funds with

    similar investment strategies. Indeed, Eaton Vance renders substantially similar investment

    advisory services to its mutual fund clients and separate account clients who have like asset class

    types (e.g., equities, bonds, etc.) and like investment strategies (e.g., a strategy for U.S. large-cap

    equity growth). Based on information and belief, Eaton Vance assigns the same personnel to

    manage its proprietary mutual funds and its separate accounts with like investment strategies.

        23.       Furthermore, when the Eaton Vance portfolio management team decides to buy a

    particular stock, it buys a large block of the stock and then allocates it pro rata to each of its

    accounts that have similar investment strategies, including to separate accounts and proprietary

    mutual funds. Slight variations in positions may be attributable to different levels of available

    cash or specific individual restrictions (e.g., no tobacco stocks), but the end result is that all of

    the various accounts managed by Eaton Vance with a particular investment strategy have

    substantially similar investment positions, whether the investor’s portfolio is invested in a

    separate account or a parallel-strategy mutual fund.2



1
  For instance, Eaton Vance may agree to aggregate the assets of various separate accounts
belonging to one client for purposes of calculating the investment advisory fee. These clients
receive the benefit of a lower effective fee rate due to such aggregation.
2
  In addition to providing substantially the same investment advisory services, Eaton Vance
provides substantially similar administrative services and related office facilities for both its
mutual funds and its separate account clients, which it bundles into the price of its investment
advisory fee.


                                                     11
           Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 12 of 81



        24.      For example, Eaton Vance offers an investment strategy known as Global Macro

    Absolute Return Advantage. Eaton Vance offers Plan participants a proprietary mutual fund that

    invests according to this strategy (the Eaton Vance Global Macro Absolute Return Advantage

    Fund). Eaton Vance also manages the same investment strategy for Jackson National Life

    Insurance Company.      The mutual fund and the Jackson National account have identical

    investment objectives and invest in securities, derivatives and other instruments to establish long

    and short investment exposures around the world. The mutual fund and the Jackson National

    account both invest in multiple countries and frequently have significant exposure to foreign

    currencies and investments. Their investment processes are identical; their benchmark—ICE

    Bank of America/Merrill Lynch 3-month Treasury Bill—is identical; and their investment team

    of John Bauer, Michael Cirami, and Eric Stein is identical. However, Plan participants pay Eaton

    Vance nearly double what Jackson National pays Eaton Vance.

        25.      The Plan—with over $400 million in assets—had sufficient assets to qualify for

    separate account treatment and negotiate lower investment advisory fees with Eaton Vance. Yet,

    Eaton Vance loaded the Plan with its proprietary mutual funds, which carried substantially higher

    investment advisory fees than separate accounts with like strategies.          Accordingly, Plan

    participants who invested in Eaton Vance proprietary funds paid Defendants significantly higher

    investment advisory fees than separate account clients—for basically the same investment

    advisory services.3




3
 For the avoidance of doubt, Plaintiff is not making a comparison between mutual fund operating
expenses and separate account investment advisory fees, but an “apples-to-apples” comparison
between the investment advisory fees Eaton Vance charges Plan participants and the investment
advisory fees Eaton Vance charges outside clients.
                                                   12
           Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 13 of 81



        26.      Based on public information, Eaton Vance does not offer separate accounts for

    every corresponding mutual fund in the Plan. However, of the twenty proprietary mutual funds

    on the Plan with known comparable separate accounts, at least nineteen carry higher investment

    advisory fees. Plan participants who invested in any of these nineteen funds paid Eaton Vance

    higher investment advisory fees than outside clients who invested in the same investment

    strategies with similar assets. The below chart displays the difference between the investment

    advisory fees Eaton Vance charges Plan participants and the highest investment advisory fees it

    charges separate account clients for the same investment strategy.

    Strategy                    Fees Defendants Charge Plan Highest Non-Discounted Fees
                                Participants                   Eaton Vance Defendants
                                                               Offer to Outside Clients (i.e.,
                                                               Separate Account)
    Eaton Vance Stock Fund      0.59% of the fund’s net assets            Between
                                                                  0.35% on accounts with
                                                                  assets over $200 million
                                                                            and
                                                                 0.60% for small accounts
                                                                 with $25 million in assets.
    Eaton Vance Atlanta Capital 0.70% of the fund’s net assets            Between
                4
    Select Fund                                                   0.40% on accounts with
                                                                  assets over $350 million
                                                                            and
                                                                0.60% on smaller accounts
                                                                 with $50 million in assets.
    Eaton Vance Focus Growth 0.75% to 0.65% of the fund’s                 Between
    Opportunities Fund          net assets.                       0.30% on accounts with
                                                                  assets over $200 million
                                                                            and
                                                                0.45% on smaller accounts
                                                                 with $50 million in assets.
    Eaton Vance Growth Fund     0.65% of the fund’s net                   Between
                                assets.                           0.30% on accounts with
                                                                  assets over $100 million
                                                                            and
                                                                0.45% on smaller accounts
                                                                 with $50 million in assets.

4
    Atlantic Capital—a subsidiary of Eaton Vance—is the investment sub-adviser to this fund.
                                                  13
          Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 14 of 81



    Eaton Vance Focus Value 0.75% of the fund’s net                         Between
    Opportunities Fund      assets.                                 0.50% on accounts with
                                                                    assets over $200 million
                                                                               and
                                                                   0.80% on smaller accounts
                                                                   with assets of $25 million.
    Eaton Vance Large Cap Value 0.625% of the fund’s net                    Between
    Fund                        assets.                             0.35% on accounts with
                                                                    assets over $200 million
                                                                               and
                                                                   0.60% on smaller accounts
                                                                   with assets of $25 million.
    Eaton Vance Atlanta Capital 0.81% of the fund’s assets.                 Between
    SMID Fund5                                                      0.60% on accounts with
                                                                    assets over $250 million
                                                                               and
                                                                   0.80% on smaller accounts
                                                                   with $50 million in assets.
    Eaton Vance Small Cap Fund     0.90% of the fund’s net                  Between
                                   assets.                          0.60% on accounts with
                                                                    assets over $200 million
                                                                               and
                                                                   0.80% on smaller accounts
                                                                   with $25 million in assets.
    Eaton Vance Income Fund of 0.59% of the fund’s net                      Between
    Boston                     assets.                              0.35% on accounts with
                                                                    assets over $200 million
                                                                               and
                                                                   0.50% on smaller accounts
                                                                   with $50 million in assets.
    Eaton Vance High Income 0.43% of the fund’s net                         Between
    Opportunities Fund      assets.                                 0.35% on accounts with
                                                                    assets over $200 million
                                                                               and
                                                                   0.50% on smaller accounts
                                                                   with $50 million in assets.
    Eaton Vance Core Bond Fund 0.45% of the fund’s net                      Between
                               assets.                              0.20% on accounts with
                                                                    assets over $200 million
                                                                               and
                                                                   0.25% on smaller accounts
                                                                   with $100 million in assets.
    Eaton Vance     Multi-Sector 0.55% of the fund’s net                    Between
    Income Fund                  assets.                            0.30% on accounts with

5
    Atlantic Capital—a subsidiary of Eaton Vance—is the investment sub-adviser to this fund.
                                                14
          Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 15 of 81



                                                                     assets over $100 million
                                                                                and
                                                                   0.45% on smaller accounts
                                                                    with $25 million in assets.
    Eaton Vance Floating Rate 0.64% of the fund’s net                         Between
    Fund                      assets.                                0.35% on accounts with
                                                                     assets over $200 million
                                                                                and
                                                                  0.475% on smaller accounts
                                                                   with $100 million in assets.
    Parametric         Emerging 0.71% to 0.85% of the fund’s                  Between
    Markets Fund6               net assets.                          0.65% on accounts with
                                                                      assets over $50 million
                                                                                and
                                                                    0.80% on small accounts
                                                                   with $150 million in assets.
    Parametric Commodity Fund     0.55% of the fund’s net                     Between
                                  assets.                            0.35% on accounts with
                                                                     assets over $200 million
                                                                                and
                                                                   0.50% on smaller accounts
                                                                    with $25 million in assets.
    Eaton    Vance    Emerging 0.65% of the fund’s net                        Between
    Markets Local Income       assets.                               0.50% on accounts with
                                                                     assets over $300 million
                                                                                and
                                                                   0.65% on smaller accounts
                                                                   with $150 million in assets.
    Eaton Vance Hexavest Global 0.80% of the fund’s net                       Between
    Equity Fund7                assets.                              0.40% on accounts with
                                                                     assets up to $40 million
                                                                                and
                                                                  0.60% on accounts with over
                                                                       $10 million in assets.
    Eaton Vance Real Estate Fund 0.80% of the fund’s net                      Between
                                 assets.                             0.50% on accounts with
                                                                     assets over $100 million
                                                                                and
                                                                   0.70% on smaller accounts
                                                                    with $25 million in assets.




6
    Parametric—a subsidiary of Eaton Vance—is the investment sub-adviser to this fund.
7
    Hexavest—a subsidiary of Eaton Vance—is the investment sub-adviser to this fund.
                                                15
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 16 of 81



    27.      The separate account advisory fees listed in the above chart represent non-

negotiated, non-discounted fees. In other words, these are the highest fees Eaton Vance will

charge its separate account clients. The actual fees Eaton Vance charges are likely lower than

those listed because separate account clients have sufficient assets to negotiate lower fees and/or

bundle the fees associated with separate accounts in several investment strategies. Accordingly,

in the vast majority of cases, investment advisory fees that Eaton Vance charges participants are

higher than the highest possible investment advisory fees Eaton Vance charges its outside clients

who invest in the same investment strategy with similar assets.

    28.      If Eaton Vance were to deal with its Plan participants on terms at least as favorable

as it provides to outside investors with similar amounts of assets, Eaton Vance would allow Plan

participants to bundle their assets across strategies in separate accounts. Given the fact that the

Plan’s total assets exceed $400 million, the resulting reduction in fees would be highly

meaningful for Plan participants.

    29.      In addition, the separate account fees shown in the chart above are very likely not

the net fees that Eaton Vance retains. Based on information and belief, Eaton Vance pays a

commission to the Eaton Vance sales personnel who procure each separate account. This

commission comes out of the investment advisory fee Eaton Vance collects. By contrast, Eaton

Vance does not pay a commission to sales personnel on the Plan assets invested in the mutual

funds. Therefore, not only does Eaton Vance charge plan participants more than outside clients,

but the Company also retains a larger percentage of Plan participants’ fees than outside clients’

fees. Accordingly, Eaton Vance has multiple (perverse) incentives to offer participants their

proprietary mutual funds instead of separate accounts.




                                               16
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 17 of 81



    30.       The total fees that Eaton Vance charges participants should at least be no worse

than what it charges its separate account clients with similar amounts of assets under management

and identical investment strategies.    Instead, Eaton Vance gouged its employees on fees.

Ironically, because many separate account clients are themselves pension funds, Eaton Vance

almost certainly gave a better deal to retired workers who had spent their careers at companies

other than Eaton Vance—workers to whom Eaton Vance did not owe the same fiduciary duties

as to its own Plan participants.

    31.       In light of the fee disparities described above, Eaton Vance failed to adequately

investigate the use of its own separately managed accounts as investment options for the Plan.

This failure is particularly egregious since the largest percentage of Eaton Vance’s assets under

management comes from non-mutual fund alternative accounts, according to Eaton Vance

Corporation’s annual reports.

    32.       Plaintiff did not have knowledge of all material facts and information regarding the

fees Eaton Vance charged its outside clients necessary to understand that Defendants breached

their fiduciary duties and engaged in other unlawful conduct in violation of ERISA, until shortly

before this suit was filed.

  C. Eaton Vance Treated Plan Participants Less Favorably Than Other Shareholders

    33.       Adding insult to injury, Eaton Vance also offered Plan participants more expensive

I share classes of five mutual funds while it was selling the cheaper R6 share class to the public.

Each share class represents an investment interest in the same mutual fund portfolio; the only

difference is the cost to the investor. Under ERISA, Eaton Vance is prohibited from offering its

mutual funds to Plan participants under terms and conditions less favorable than those offered to

other investors. By engaging in these prohibited transactions, Eaton Vance offered its proprietary



                                               17
        Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 18 of 81



funds illegally to the Plan and therefore earned millions of dollars in investment advisory fees

that otherwise it was not entitled to earn. The funds at issue include:

      Eaton Vance Atlanta Capital SMID-Cap Fund

      Eaton Vance Balanced Fund

      Eaton Vance Income Fund of Boston

      Eaton Vance Large Cap Value Fund

      Eaton Vance Multi-Sector Income Fund

    34.      Plaintiff did not have knowledge of all material facts and information regarding the

fees Eaton Vance charged outside shareholders necessary to understand that the Eaton Vance

Defendants breached their fiduciary duties and engaged in other unlawful conduct in violation of

ERISA, until shortly before this suit was filed.

    35.      In addition to its separately managed accounts, Eaton Vance offers outside

investors another non-mutual fund alternative called collective investment trusts. Collective

trusts are a common investment vehicle in large 401(k) plans and are accessible even to midsize

plans with $100 million in assets or more. See Anne Tergesen, 401(k)s Take a New Tack, Wall

St. J. (Sept. 25, 2015, 5:30 AM), http://www.wsj.com/articles/some-funds-in-your-401-k-arent-

really-mutual-funds-after-all-1443173400. Due to their potential to reduce overall plan costs,

collective trusts are becoming the norm within larger defined contribution plans. See Investment

Company      Institute,    A    Close   Look       at   401(k)   Plans,    at     9    (Dec.    2015),

https://www.ici.org/pdf/ppr_15_dcplan_profile_401k.pdf; see also Second Amended Class

Action Compl., Moreno et al. v. Deutchse Bank Americas Holding Corp. et al., No. 1:15-cv-

09936     (LGS),    2017       WL   942381     (S.D.N.Y.)    (describing    the       ICI   report   as

“reporting that in plans with over $1 billion in assets, by the end of 2013 more assets were held



                                                18
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 19 of 81



in collective trusts than in mutual funds”). Portfolios constructed as collective investment trusts

mirror the portfolios of their mutual fund counterparts; however, they carry much lower fees.

Despite the advantages of collective investment trusts, Eaton Vance refused to offer them to Plan

participants.

    36.         Eaton Vance would not have had to look past their own business to obtain low-cost

alternatives to mutual funds and to obtain the best possible price for the Plan. Eaton Vance offers

Large Cap Growth, Large Cap Value and High Yield strategies for other employee benefit plans

as collective investment trusts. Eaton Vance also created a bank loan collective investment trust

for Ameriprise as a lower cost alternative to its mutual funds.

    37.         By failing to investigate the use of collective investment trusts, Eaton Vance caused

the Plan to pay unnecessary fees. Furthermore, by offering these institutional investment vehicles

to shareholders in other plans but not offering them to the Plan’s participants, Eaton Vance dealt

with other shareholders on a more favorable basis than the Plan’s participants.

  D. Improper Use of Plan Assets to Seed New and Untested Mutual Funds

    38.         Eaton Vance loaded the Plan almost exclusively with Eaton Vance mutual funds,

without investigating whether Plan participants would be better served by investments managed

by unaffiliated companies or by cheaper alternative products such as separate accounts or

collective investment trusts, which Eaton Vance offered to outside clients. In effect, Eaton Vance

used the Plan as an incubating laboratory to promote new and untested mutual funds for the

purpose of furthering Eaton Vance’s mutual fund business.

    39.         Of the 42 total non-money market investments strategies, 35 were managed by one

of the Eaton Vance Defendants. Moreover, Eaton Vance funds were the exclusive actively

managed strategies available for Plan participants. Rather than adhering to a rigorous process of



                                                 19
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 20 of 81



identifying, evaluating, and selecting the optimal investment options for the Plan, the Eaton

Vance process was limited solely to deciding which Eaton Vance mutual funds to add and keep

in the Plan. Eaton Vance managed these funds for a profit by charging Plan participant

significant investment advisory fees.

    40.      Many of the proprietary funds selected and/or retained by the Plan have little or no

track record. Eaton Vance has a pattern and practice of including new and unproven mutual

funds as investment options within the Plan shortly after the funds are launched. While this may

benefit Eaton Vance, helping it to achieve economies of scale for new funds and market those

new funds to other investors, it has not been beneficial for the Plan and the Plan's participants.

To the contrary, these new and untested funds have consistently underperformed, and yet Eaton

Vance refuses to remove them from the Plan’s investment lineup.

    41.      Launching a new mutual fund is a serious economic undertaking for investment

advisers.   There are significant start-up costs and on-going operational expenses tied to

investment personnel, marketing, research, and overhead. During the period when the assets of

a small mutual fund generate inadequate investment advisory fees, the investment adviser must

advance its fixed costs and operates at a loss until assets grow. The investment adviser can only

make a profit when its new mutual funds have received sufficient assets to achieve what is known

in the investment industry as adequate economies of scale.

    42.      This presents three powerful incentives to attract assets to a newer fund. First,

additional assets help lower the fund's expenses as a percentage of total assets, allowing the fund

to lower its fees and thereby attract new investors. Second, sufficient new assets relieve the

investment adviser of its burden of advancing overhead costs and allows it to collect profits.

Finally, mutual funds require assets to manage.



                                               20
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 21 of 81



    43.       Prudent investors, however, are typically wary of investing in new funds. New

funds are generally imprudent selections for a retirement plan for two reasons. First, there is no

track record of success that might justify inclusion within the plan. Second, new funds are

typically quite expensive. Therefore, attracting investors early in a fund’s life is a difficult but

critical task to the survival of the fund.

    44.       Case in point, Eaton Vance does not typically sell its mutual funds directly to the

public; instead, Eaton Vance arranges for broker-dealers, such as Merrill Lynch or Morgan

Stanley, to sell the Eaton Vance mutual funds to the customers of the broker-dealers. Arranging

for these broker-dealers to sell Eaton Vance mutual funds falls under the purview of the Eaton

Vance wholesaler, and involves a process of the mutual fund becoming approved for sale on the

broker-dealer’s platform. In most cases, to become an approved mutual fund, the mutual fund

must meet certain thresholds in terms of a minimum three-year investment performance track

record and minimum level of assets. It was commonly understood and a customary practice

within Eaton Vance that the firm would use the Plan and employee money to establish the three-

year performance track record and build-up the assets to the point that the mutual fund would

qualify for approval on the broker-dealer’s platform. Eaton Vance’s customary practice is

anathema to the principle of acting with an “eye single” to the interests of plan participants.

    45.       Many of the funds had high fees and performed poorly after Eaton Vance forced

them on the Plan.       Eaton Vance’s imprudence and disloyalty in selecting and retaining

unreasonably expensive and poorly performing funds is not the result of mere negligence.

Rather, Eaton Vance intentionally exposed Plan participants to unreasonably high fees because

doing so significantly benefited the Eaton Vance. As a result, the Eaton Vance process was

tainted by a failure of effort, competence, or loyalty.



                                                21
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 22 of 81



  E. Inclusion of Untested Funds Within the Plan

    46.       Listed below are the untested Eaton Vance Funds that performed poorly after their

inclusion in the Plan.

          a. Eaton Vance Atlanta Capital Select Equity Fund

    47.       In January 2012, Eaton Vance launched the Eaton Vance Atlanta Capital Select

Equity Fund. The Fund’s investment objective is to seek long-term capital growth. The fund

normally invests in companies across a broad capitalization range, including smaller companies,

but primarily invests in mid- to large-cap companies with capitalizations comparable to those

companies included in the Russell 1000 Index.

    48.       Eaton Vance added the fund to the Plan shortly after it was launched—even though

marketplace replete with established, competitive large-cap growth offerings from companies

such as Prudential, Harbor Capital, T. Rowe Price, Fidelity, and Morgan Stanley.

    49.       With fees of .70%, Morningstar rates the Select Equity Fund’s fees as above

average within the universe of large cap growth funds. Despite collecting above average fees,

Eaton Vance and Atlanta Capital achieved below average performance.

    50.       Since 2013, of the more than one thousand funds in the Morningstar large cap

growth universe, the Select Equity Fund finished in the bottom decile twice, the bottom quartile

once, and the bottom half once. Of the hundreds of funds in the large cap growth universe, as of

June 30, 2018, Morningstar ranks the fund’s returns on a trailing quarterly basis in the bottom

97th percentile for the 1-year period; the bottom 83rd percentile for the 3-year period; and the

bottom 87th percentile for the 5-year period. On a scale of one star to five stars, with one star

being the worst, Morningstar rated this fund two stars in the Large Cap Growth category for the




                                              22
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 23 of 81



past three and five years among large cap growth funds. In other words, the vast majority of

large cap growth funds on the market performed better than the Select Equity Fund since 2013.

    51.      As shown below, this Fund has been under water since inception, underperforming

its benchmark, the Russell 1000 Index, four out of the five years since 2013. This Fund has also

significantly underperformed funds identified by Morningstar as comparator large cap growth

funds since 2013. Eaton Vance would have seen the chronic underperformance in real time—

not simply ex post with the benefit of hindsight.

                                                                                 Cumulative
Fund                     2013       2014      2015     2016        2017
                                                                                 (2013-2017)
Eaton Vance Atlanta
Capital Sel Eq R6 29.64             11.59     2.92     5.87        19.72         +69.74%
(ESERX)

Russell 1000 USD  33.11             13.24     0.92     12.05       21.69         +81.01%
 +/- Russell 1000
                  -3.47             -1.65     2.00     -6.19       -1.97
Value USD
 +/- Cumulative                     -5.12     -3.12    -9.31       -11.28        -11.28%

T. Rowe Price Blue
Chip Growth Fund 41.57              9.28      11.15    0.98        36.55         +99.53%
(TRBCX)
  +/- TRBCX        -11.94           2.31      -8.23    4.88        -16.83
  +/- Cumulative                    -9.63     -17.86   -12.98      -29.81        -29.81%

Prudential Jennison
Growth Fund R6      37.06           9.61      10.80    -1.50       36.54         +92.51%
(PJFQX)
  +/- PJFQX         -7.42           1.97      -7.88    7.37        -16.82
  +/- Cumulative                    -5.45     -13.33   -5.96       -22.78        -22.78%

Harbor       Capital
Appreciation   Fund 37.66           9.93      10.99    -1.07       36.59         +94.1%
Class I (HACAX)
 +/- HACAX           -8.02          1.66      -8.07    6.94        -16.87
 +/- Cumulative                     -6.36     -14.43   -7.49       -24.36        -24.36%




                                               23
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 24 of 81



     52.         The comparator funds listed in the table above are well known, readily available,

and easily accessible to all investors. These superior alternative investments were readily

apparent such that a reasonable and objective investigation would have uncovered them. Eaton

Vance would not have had to scour the market to find them.

     53.         But driven by self-interest, Eaton Vance selected an expensive and untested Atlanta

Capital Select Equity Fund for the Plan when any reasonable fiduciary acting in the bests interests

of participants would have engaged a more rigorous process and selected prudently instead of on

self-interest.

     54.         To make matters worse, Eaton Vance continued to offer the fund long after it

became apparent that the fund’s performance was inferior to its benchmark and alternative,

readily available funds with an equivalent investment strategy. A fiduciary acting in the best

interest of the Plan’s participants and with due care would have removed the Atlanta Capital

Select Equity Fund from the Plan.

     55.         However, Eaton Vance had business and financial incentives to select and maintain

the Atlanta Capital Select Equity Fund in the Plan. Even though the fund was untested and

performed poorly, Eaton Vance collected millions of dollars in advisory fees from the fund.

Eaton Vance also used the Plan to help increase the assets and develop the track record of this

new and untested fund. By themselves, these actions suggest improper self-dealing.

           b. Eaton Vance Hexavest Global Equity Fund

     56.         Similarly, Eaton Vance launched the Eaton Vance Hexavest Global Equity Fund in

August 2012 and added it to the Plan shortly thereafter.




                                                 24
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 25 of 81



    57.      The fund invests at least 80% of its net assets in equity securities of issuers located

throughout the developed world, including the United States. Although it is not required to do

so, typically, the fund invests in companies with large market capitalization.

    58.      Despite its lack of track record and a marketplace replete with competitive global

equity offerings from companies such as Dodge and Cox, Oakmont, and Artisan, Eaton Vance

added the fund to the Plan shortly after it was launched. Like the Eaton Vance Hexavest fund,

each comparator fund invested primarily in the stock of companies with large market

capitalizations located throughout the developed world. And each identified the MSCI World

Index as its investment benchmark.

    59.      As shown below, the Hexavest Global Equity Fund has been under water since

inception, underperforming its benchmark, the MSCI World Index, in three out of the five years

and by a significant total of 7.87%. Since 2013, this Fund has also significantly underperformed

funds identified by Morningstar as comparator global equity funds. Of the hundreds of funds in

the global equity universe, as of June 30, 2018, Morningstar ranks the fund’s returns on a trailing

quarterly basis in the bottom 89th percentile for the 1-year period; the bottom 59th percentile for

the 3-year period; and the bottom 70th percentile for the 5-year period.

    60.      The below table compared the performance of the Hexavest Global Equity Fund

with its benchmark and with comparable global equity funds in each year since 2013 and

cumulatively. Eaton Vance would have seen the chronic underperformance in real time—not

simply ex post with the benefit of hindsight.




                                                25
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 26 of 81




                                                                                 Cumulative
Fund                      2013     2014      2015       2016       2017
                                                                                 (2013-2017)
Eaton        Vance
Hexavest    Global
                    22.36          3.90      -0.36      12.07      14.82         +52.79%
Equity Fund Class I
(EHGIX)

MSCI World NR
                26.68              4.94      -0.87      7.51       22.40         +60.66%
USD
 +/- MSCI World
                -4.32              -1.04     0.51       4.56       -7.58
NR USD
 +/- Cumulative                    -5.36     -4.85      -0.29      -7.87         -7.87%

Dodge    and    Cox
Global Stock Fund 33.17            6.95      -8.05      17.1       21.51         +70.68%
(DODWX)
 +/- DODWX          -10.81         -3.05     7.69       -5.03      -6.69
 +/- Cumulative                    -13.86    -6.17      -11.2      -17.89        -17.89%

Oakmont        Global
Fund     Institutional 34.12       3.7       -4.38      4.69       27.34         +65.47%
Class (OANGX)
 +/- OANGX             -11.76      0.2       4.02       7.38       -12.52
 +/- Cumulative                    -11.56    -7.54      -0.16      -12.68        -12.68%

Artisan Global Value
Fund     I      Class 31.44        4.79      -2.65      10.27      21.87         +65.72%
(APHGX)
 +/- APHGX            -9.08        -0.89     2.29       1.8        -7.05
 +/- Cumulative                    -9.97     -7.68      -5.88      -12.93        -12.93%



    61.       The comparator funds listed in the tables above are well known, readily available,

and easily accessible to all investors. These superior alternative investments were readily

apparent such that a reasonable and objective investigation would have uncovered them.

    62.       But driven by self-interest, Eaton Vance selected an expensive and untested

Hexavest Global Equity Fund for the Plan when any reasonable fiduciary acting in the bests

interests of participants would have engaged a more rigorous process and selected prudently

instead of on self-interest.

                                              26
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 27 of 81



    63.        To make matters worse, Eaton Vance continued to offer the Hexavest Global Equity

Fund long after it became apparent that the fund’s performance was inferior to its benchmark and

alternative, readily available funds with equivalent investment strategies. A fiduciary acting in

the best interest of the Plan’s participants and with due care would have removed the Hexavest

Global Equity Fund from the Plan.

    64.        However, Eaton Vance had business and financial incentives to select and maintain

the Hexavest Global Equity Fund in the Plan. Even though the fund was untested and performed

poorly, Eaton Vance collected millions of dollars in advisory fees from the fund. Eaton Vance

also used the Plan to help increase the assets and develop the track record of this new and untested

fund. By themselves, these actions suggest improper self-dealing.

          c. Eaton Vance Focused Value Opportunities Fund

    65.        Eaton Vance launched the Focused Value Opportunities Fund in 2011 and added it

in the Plan shortly thereafter. With fees of .80%, Morningstar rates the fees as above average

within the universe of large cap value funds. Yet, the fund exhibited below average performance.

    66.        Within 3 years, it should have been apparent that the fund was underwater relative

to its benchmark, the Russell 1000 Value Index. Of the hundreds of funds in the large cap

universe, as of June 30, 2018, Morningstar ranks the fund’s performance on a trailing quarterly

basis in the bottom 69th percentile for the 3-year period; and the bottom 76th percentile for the 5-

year period.

    67.        Moreover, any reasonably prudent and disinterested fiduciary would have known

that funds with more established track records and lower expenses—such as the Columbia Select

Large Cap Value Fund, the Nuveen Large Cap Value Fund, and the T. Rowe Price Institutional

Large Cap Value Fund—regularly outperformed the Focused Value Opportunities Fund. Eaton



                                               27
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 28 of 81



Vance would have seen the chronic underperformance in real time—not simply ex post with the

benefit of hindsight.

    68.         Morningstar identifies each of the funds listed above, and in the chart below, as

comparator funds within the large cap value category. Based on the chart below, Eaton Vance

would have seen the chronic underperformance in real time—not simply ex post with the benefit

of hindsight.

                                                                             Cumulative
Fund                     2012    2013     2014     2015    2016     2017
                                                                             (2012-2017)
Eaton       Vance
Focused     Value 17.87          32.47    10.27    -0.21   7.79     20.42    +88.61%
Fund I (EIFVX)

Russell 1000 Value
                   17.51         32.53    13.45    -3.83   17.34    13.66    +90.66%
Index
  +/- Russell 1000
                   0.36          -0.06    -3.18    3.62    -9.55    6.76
Value Index
  +/- Cumulative                 0.3      -2.88    0.74    -8.81    -2.05    -2.05%

Columbia     Select
Large Cap Value I 17.84          38.06    11.07    -5.58   20.66    20.36    +102.41%
(CSVZX)
  +/- CSVZX         0.03         - 5.59   -0.80    5.37    -12.87   0.06
  +/- Cumulative                  -5.56   -6.36    -0.99   -13.86   -13.80   -13.80%

Nuveen Large Cap
Value    Fund    I 15.21         36.18    13.95    -9.32   19.62    16.75    +92.39%
(NNGRX)
  +/- NNGRX        2.66          -3.71    -3.68    9.11    -11.84   3.67
  +/- Cumulative                 -1.05    -4.73    4.38    -7.45    -3.78    -3.78%

T. Rowe Price
Institutional Large
                    17.85        33.98    13.13    -3.32   16.20    16.83    +94.67%
Cap Value Fund I
(TILCX)
 +/- TILCX          0.02         -1.51    -2.86    3.11    -8.41    3.59
 +/- Cumulative                  -1.49    -4.35    -1.24   -9.65    -6.06    -6.06%




                                                  28
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 29 of 81



     69.         The comparator funds listed in the tables above are well known, readily available,

and easily accessible to all investors. These superior alternative investments were readily

apparent such that a reasonable and objective investigation would have uncovered them. Eaton

Vance would not have had to scour the market to find them.

     70.         But driven by self-interest, Eaton Vance selected an expensive and untested Eaton

Vance Focused Value Fund for the Plan when any reasonable fiduciary acting in the best interests

of participants would have engaged a more rigorous process and selected prudently instead of on

self-interest.

     71.         To make matters worse, Eaton Vance continued to offer the Eaton Vance Focused

Value Fund long after it became apparent that the fund’s performance was inferior to alternative,

readily available funds with equivalent investment strategies. A fiduciary acting in the best

interest of the Plan’s participants and with due care would have removed the Eaton Vance

Focused Value Fund from the Plan.

     72.         However, Eaton Vance had business and financial incentives to select and maintain

the Eaton Vance Focused Value Fund in the Plan. Even though the fund was untested and

performed poorly, Eaton Vance collected millions of dollars in advisory fees from the fund. This

by itself is suggestive of improper self-dealing.

           d. Eaton Vance Richard Bernstein All Asset Strategy

     73.         Eaton Vance launched Richard Bernstein All Asset Strategy on October 12, 2010.

The fund’s objective is total return. In seeking its investment objective, the Fund invests at least

80% of its net assets (plus any borrowings for investment purposes) in equity securities and

derivative instruments that provide exposure to equity. Morningstar places the fund in the World

Stock category.



                                                 29
      Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 30 of 81



    74.      Since inception, the fund has significantly underperformed its peers in the

Morningstar World Stock category, such as Artisan, MFS, and Fidelity. After three years, it

became clear the fund would be a chronic underachiever relative to these more established peer

funds. The fund’s investment performance never recovered and continues to underperform.

    75.      Each of the funds listed below had more established performance track records than

Eaton Vance’s newly minted fund. Furthermore, the Artisan, Fidelity and MFS funds had lower

expense ratios than the Eaton Vance fund. The chart below illustrates the Eaton Vance fund’s

underperformance in the 2011-2017-time period. Eaton Vance would have seen the chronic

underperformance in real time—not simply ex post with the benefit of hindsight.

                                                                                        Cumulat
                                                                                        ive
 Fund                2011    2012      2013         2014     2015     2016     2017
                                                                                        (2012-
                                                                                        2017)
 Eaton      Vance
 Richard Bernstein
                   -6.16     12.86     29.90        2.90     -0.46    9.99     20.92    +69.95%
 All Equity Fund
 (ERBIX)

 Artisan   Global
 Value       Fund 1.50       19.00     31.44        4.79     -2.65    10.27    21.87    +86.22%
 (APHGX)
    +/- APHGX      -7.66     -6.14     -1.54        -1.89    2.19     -0.28    -0.95
    +/- Cumulative           -13.80    -15.34       -17.23   -15.04   -15.32   -16.27   -16.27%

 Fidelity Advisor
 Worldwide Fund I -6.79      18.65     31.52        0.42     3.50     -0.67    29.54    +76.17%
 Class (FWIFX)
    +/- FWIFX      0.63      -5.79     -1.62        2.48     -3.96    10.66    -8.62
    +/- Cumulative           -5.16     -6.78        -4.3     -8.26    2.4      -6.22    -6.22%

 MFS       Global
 Equity         I -4.14      23.72     27.81        4.02     -1.44    7.35     23.91    +81.23%
 (MWEIX)
 +/- MWEIX        -2.02      -10.86    2.09         -1.12    0.98     2.64     -2.99
 +/- Cumulative              -12.88    -10.79       -11.91   -10.93   -8.29    -11.28   -11.28%



                                               30
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 31 of 81



    76.       The comparator funds listed in the tables above are well known, readily available,

and easily accessible to all investors. These superior alternative investments were readily

apparent such that a reasonable and objective investigation would have uncovered them. Eaton

Vance would not have had to scour the market to find them.

    77.       But driven by self-interest, Eaton Vance selected an expensive and untested

Richard Bernstein All Equity Fund for the Plan when any reasonable fiduciary acting in the bests

interests of participants would have engaged a more rigorous process and selected prudently

instead of on self-interest.

    78.       To make matters worse, Eaton Vance continued to offer the Richard Bernstein All

Equity Fund even long after it became apparent that the fund’s performance was inferior to

alternative, readily available funds with equivalent investment strategies. A fiduciary acting in

the best interest of the Plan’s participants and with due care would have removed the Richard

Bernstein All Equity Fund from the Plan.

    79.       However, Eaton Vance had business and financial incentives to select and maintain

the Richard Bernstein All Equity Fund in the Plan. Even though the fund was untested and

performed poorly, Eaton Vance collected millions of dollars in advisory fees from the fund. This

by itself is suggestive of improper self-dealing.

    80.       Eaton Vance’s pattern of adding new and untested mutual funds to the Plan to

support the Eaton Vance mutual fund business operations, and its failure to remove those funds,

constitute breaches of the fiduciary duties of loyalty and prudence.

    81.       Plaintiff did not have knowledge of all material facts and information regarding the

Eaton Vance selection process and the performance of comparable funds necessary to understand




                                               31
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 32 of 81



that Eaton Vance breached its fiduciary duties and engaged in other unlawful conduct in violation

of ERISA, until shortly before this suit was filed.

  F. Eaton Vance Retained Poorly Performing Proprietary Funds to Serve Their Own

      Self-Interest

    82.       To make matters worse, Eaton Vance also retained many of its other proprietary

mutual funds in the Plan despite 10-years of abysmal underperformance relative to their stated

investment benchmarks and available comparator funds within their respective categories. By

doing so, Eaton Vance collected millions of dollars of fees every quarter from the participants

who invested in them. Any prudent, loyal fiduciary monitoring the Plan would have seen the

underperformance in real-time and would have promptly engaged in a rigorous and objective

process of identifying, evaluating and selecting their replacements.

    83.       For actively managed investment strategies, Eaton Vance only offered participants

Eaton Vance proprietary mutual funds, even though comparable but better-performing actively

managed options were readily available to the Plan. Indeed, Eaton Vance’s funds were so

underperforming—and superior investment options were so readily apparent—that an adequate

investigation would have revealed their imprudence.         These facts concerning the chronic

underperformance were available in real time to Defendants throughout the class period—not

simply ex post with the benefit of hindsight.

    84.       Not replacing the Eaton Vance funds with better options had a negative impact on

the Plan, costing the participants millions of dollars in lost investment performance.

    85.       The proprietary mutual funds listed below consistently underperformed relative to

not only their benchmarks—and thus the market—but also available alternative funds below.

Morningstar identifies each of the alternative funds listed in the charts below as comparator funds



                                                32
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 33 of 81



within their respective investment strategies. Furthermore, in its annual report, Eaton Vance has

identified many of the investment advisers who manage these comparator funds as their peer

companies. These companies include Alliance Bernstein, Artisan Partners, Franklin, Invesco,

Massachusetts Financial Services (MFS), Nuveen, T. Rowe Price, and Virtus.

          a. Large Cap Value Fund

    86.       With fees of .81%, the Large Cap Value Fund carries fees that Morningstar rates as

above average within the universe of large cap value funds. Despite charging above average

fees, Eaton Vance returns below average performance.

    87.       In the ten-year period between 2008 and 2017, the Large Cap Value Fund

underperformed its benchmark, the Russell 1000 Value Index, seven out of ten years. The

underperformance for an active manager was staggering – 19.39%.             In the five-year period

between 2008 and 2012, leading up to the approximate start of the class period, the fund

underperformed the Russell 1000 Value Index by 11.19%.

    88.       Among the hundreds and hundreds of funds in the Morningstar large cap value

category, in 2009 the fund finished in the bottom 84th percentile; in 2010 in the bottom 90th

percentile; and in 2011 in the bottom 75th percentile. As of June 30, 2018, Morningstar ranks the

fund’s returns on a trailing quarterly basis in the bottom 65th percentile for the 3-year period; the

bottom 57th percentile for the 5-year period; and the bottom 90th percentile for the 10-year period.

Given this abysmal performance, Eaton Vance should have undertaken an investigation of readily

available alternatives and removed of the fund from the Plan by the start of the class period.

    89.       Yet Eaton Vance continued to offer the fund to the Plan despite its poor investment

track record, high fees, and a marketplace replete with clearly superior large cap value offerings

from companies like MFS, Nuveen, and T. Rowe Price.



                                                33
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 34 of 81



    90.      As illustrated in the chart below, between 2013 and 2017, the Fund significantly

underperformed its benchmark and funds identified by Morningstar as comparator funds in the

large cap value strategy. Eaton Vance would have seen the chronic underperformance in real

time—not simply ex post with the benefit of hindsight.

                                                                                Cumulative
Fund                     2013      2014       2015       2016       2017
                                                                                (2013-2017)
Eaton Vance Large-
Cap Value Fund Class 29.34         11.16      -0.79      9.90       15.25       +64.86%
R6 (ERLVX)

Russell 1000 Value
                         32.53     13.45      -3.83      17.34      13.66       +73.15%
TR USD
  +/- Russell            -3.19     -2.29      3.04       -7.44      1.59
  +/- Cumulative                   -5.48      -2.44      -9.88      -8.29       -8.29%

MFS Value Class I
                  35.86            10.55      -0.54      14.13      17.76       +77.76%
(MEIIX)
  +/- MEIIX       -6.51            0.61       -0.25      -4.23      -2.51
  +/- Cumulative                   -5.91      -6.16      -10.39     -12.9       -12.90%

Nuveen Large Cap
Value     Fund     I 36.18         13.95      -9.32      19.62      16.75       +77.18%
(NNGRX)
    +/- NNGRX        -6.84         -2.79      8.53       -9.72      -1.50
    +/- Cumulative                 -9.63      -1.10      -10.82     -12.32      -12.32%

T.      Rowe      Price
Institutional Large Cap 33.98      13.13      -3.32      16.20      16.83       +76.82%
Value Fund (TILCX)
+/- TILCX               -4.63      -1.98      2.53       -6.30      -1.58
+/- Cumulative                     -6.61      -4.08      -10.38     -11.96      -11.96%

Dodge and Cox Stock
                    40.55          10.40      -4.49      21.28      18.33       +86.07%
Fund (DODGX)
+/- DODGX           -11.21         0.76       3.70       -11.38     -3.08
+/- Cumulative                     -10.45     -6.75      -18.13     -21.21      -21.21%



    91.      The comparator funds listed in the tables above are well known, readily available,

easily accessible to all investors, and identified by Morningstar as comparable investments.

                                             34
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 35 of 81



These superior alternative investments were readily apparent such that a reasonable and objective

investigation would have uncovered them. Eaton Vance would not have had to scour the market

to find them, particularly given Eaton Vance’s presence in the investments marketplace.

    92.       A fiduciary acting in the best interest of the Plan’s participants and with due care

would have removed the Eaton Vance Large Cap Value Fund from the Plan. But, Eaton Vance

had business and financial incentives to select and maintain the Eaton Vance Large Cap Value

Fund in the Plan. Even though the Eaton Vance Large Cap Value Fund performed poorly, Eaton

Vance collected millions of dollars in advisory fees from the fund. This by itself is suggestive

of improper self-dealing.

          b. Eaton Vance Growth

    93.       With expenses of .80%, Morningstar rates the Growth Fund’s fees as above average

within the universe of large cap growth funds. Despite collecting above average fees, Eaton

Vance returns below average performance.

    94.       In the ten-year period between 2008 and 2017, the Eaton Vance Growth Fund

underperformed its benchmark, the Russell 1000 Growth Index, six out of ten years. The

underperformance for an active manager was staggering—almost 16%. In the five-year period

leading up to the approximate start of the class period between 2008 and 2012, the fund

underperformed the Russell 1000 Growth Index by 12.19%.

    95.       Among the thousand funds in the Morningstar large cap growth category, the

Growth Fund performed worse than 55 percent of funds in 2010; worse than 76% of funds in

2011; and worse than 73% of funds in 2012. Given this abysmal performance, Eaton Vance

should have undertaken an investigation of readily available alternatives and removed of the fund

by the start of the class period.



                                               35
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 36 of 81



    96.      Yet Eaton Vance continued to offer the fund to Plan participants despite its poor

investment track record, high fees, and a marketplace replete with clearly superior large cap

growth offerings from companies such as T. Rowe Price, Alliance Bernstein, and Primecap.

    97.      As illustrated in the chart below, the Eaton Vance Stock Fund underperformed both

its benchmark and funds identified by Morningstar as comparator funds in the large cap growth

strategy in the period between 2013 and 2017. Eaton Vance would have seen the chronic

underperformance in real time—not simply ex post with the benefit of hindsight.

                                                                                  Cumulative
Fund                    2013      2014      2015      2016       2017
                                                                                  (2013-2017)
Eaton Vance Growth
                     35.61        14.58     7.26      2.59       25.72            +85.76%
Fund Class I (ELCIX)

Russell 1000 Growth
                    33.48         13.05     5.67      7.08       30.21            +89.49%
TR USD
+/-    Russell 1000
                    2.13          1.53      1.59      -4.49      -4.49
Growth TR USD
+/- Cumulative                    3.66      5.25      0.76       -3.73            -3.73%

T. Rowe Price Blue
Chip Growth Fund I 41.57          9.28      11.15     1.14       36.71            +99.85%
Class (TBCIX)
+/- TBCIX          -5.96          5.30      -3.89     1.45       -10.99
+/- Cumulative                    -0.66     -4.55     -3.1       -14.09           -14.09%

Alliance   Bernstein
Large Cap Growth I 37.38          13.95     10.86     3.09       31.72            +97.00%
Class (ALLIX)
 +/- ALLIX           -1.77        0.63      -3.60     -0.50      -6.00
 +/- Cumulative                   -1.14     -4.74     -5.24      -11.24           -11.24%

PRIMECAP Odyssey
Growth         Fund 39.30         13.92     6.18      8.42       32.05            +99.87%
(POGRX)
+/- POGRX           -3.69         0.66      1.08      -5.83      -6.33
+/- Cumulative                    -3.03     -1.95     -7.78      -14.11           -14.11%




                                             36
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 37 of 81



    98.       The comparator funds listed in the tables above are well known, readily available,

easily accessible to all investors, and identified by Morningstar as comparable investments.

These superior alternative investments were readily apparent such that a reasonable and objective

investigation would have uncovered them. Eaton Vance would not have had to scour the market

to find them, particularly given Eaton Vance’s presence in the investments marketplace.

    99.       A fiduciary acting in the best interest of the Plan’s participants and with due care

would have removed the Eaton Vance Stock Fund from the Plan. But driven by self-interest,

Eaton Vance retained the Eaton Vance Growth Fund for the Plan when any reasonable fiduciary

acting in the best interests of participants would have engaged a more rigorous process and

selected prudently instead of on self-interest.

    100.      However, Eaton Vance had business and financial incentives to select and maintain

the Eaton Vance Stock Fund in the Plan. Even though the Eaton Vance Growth Fund performed

poorly, Eaton Vance collected millions of dollars in advisory fees from the fund. This by itself

is suggestive of improper self-dealing.

          c. Parametric Emerging Markets

    101.      The Parametric Emerging Markets Fund is another chronic underperformer. As of

August 2018, on a scale of one star to five stars, with one star being the worst, Morningstar rated

this fund two stars in the Emerging Markets category for the past three and five years among the

hundreds of emerging markets funds. Of the hundreds of funds in the emerging markets universe

as of June 30, 2018, Morningstar ranks the fund’s returns on a trailing quarterly basis in the

bottom 73rd percentile for the 1-year period; the bottom 73rd percentile for the 3-year period; and

the bottom 74th percentile for the 5-year period.




                                                  37
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 38 of 81



    102.      In the five-year period leading up to the approximate start of the class period, the

fund underperformed its benchmark, the MSCI Emerging Markets Index, by 5%. It also

underperformed other emerging markets funds managed by T. Rowe Price, Virtus, and Lazard

by between 5% and 8%. The underperformance was such that any prudent fiduciary would have

undertaken an investigation of readily available alternatives that should have led to the removal

of the fund at the start of the class period.

    103.      Yet Eaton Vance kept the fund in the Plan despite the underperformance and a

marketplace replete with clearly superior emerging market offerings from companies such as

T. Rowe Price, Virtus, and Lazard. And the underperformed continued unto the class period.

The fund performed worse than 82% of funds in the Morningstar emerging markets category in

2017; worse than 71% of funds in the same category in 2015; and worse than 58% of funds in

this category in 2014.

    104.      The table below illustrates the Parametric Emerging Markets Fund’s

underperformance during the class period. The fund, whose performance started deep in the hole

beginning in 2013, continued to underperform both its benchmark and funds identified by

Morningstar as comparator funds in the emerging markets strategy for the period between 2013

and 2017. Eaton Vance would have seen the chronic underperformance in real time—not simply

ex post with the benefit of hindsight.




                                                38
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 39 of 81




                                                                                  Cumulative
Fund                      2013       2014      2015       2016         2017
                                                                                  (2013-2017)
Parametric Emerging
Markets Fund Class 0.99            -3.86      -16.34    12.34      27.40          +20.53%
R6 (EREMX)

MSCI EM NR USD -2.60               -2.19      -14.92    11.19      37.28          +28.76%
+/- MSCI EM NR
               3.59                -1.67      -1.42     1.15       -9.88
USD
+/- Cumulative                     1.92       0.5       1.65       -8.23          -8.23%

T. Rowe Price
Emerging Markets
                         -4.69     1.41       -11.46    12.11      43.04          +45.1%
Stock Fund I
(PRZIX)
+/- PRZIX                5.68      -5.27      -4.88     0.23       -15.64
+/- Cumulative                     0.41       -4.47     -4.24      -19.88         -19.88%

Virtus Vontobel
Emerging Markets
                         -6.32     5.54       -8.55     1.46       34.47          +26.6%
Opportunities I
(HIEMX)
 +/- HIEMX               7.31      -9.40      -7.79     10.88      -7.07
 +/- Cumulative                    -2.09      -9.88     1.00       -6.07          -6.07%

Lazard Emerging
Markets Equity           -0.80     -4.16      -20.16    20.52      28.02          +23.42%
Portfolio I (LZEMX)
 +/- LZEMX               1.79      0.30       3.82      -8.18      -0.62
 +/- Cumulative                    2.09       5.91      -2.27      -2.89          -2.89%



    105.     The comparator funds listed in the tables above are well known, readily available,

easily accessible to all investors, and identified by Morningstar as comparable investments.

These superior alternative investments were readily apparent such that a reasonable and objective

investigation would have uncovered them. Eaton Vance would not have had to scour the market

to find them, particularly given Eaton Vance’s presence in the investments marketplace.

    106.     A fiduciary acting in the best interest of the Plan’s participants and with due care

would have removed the Parametric Emerging Markets Fund from the Plan. But, Eaton Vance

                                              39
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 40 of 81



had business and financial incentives to select and maintain the Parametric Emerging Markets

Fund in the Plan. Even though the Parametric Emerging Markets Fund performed poorly, Eaton

Vance collected millions of dollars in advisory fees from the fund. This by itself is suggestive

of improper self-dealing.

         d. Eaton Vance Balanced Fund

    107.     Unlike the other funds, the Balanced Fund does not have a single benchmark

against which to measure its performance. Morningstar places the fund in the Moderate Target

Risk category. Morningstar identifies funds offered by Columbia, Dodge & Cox, and Fidelity as

comparator funds in the Moderate Target Risk category that, like the Eaton Vance Balanced Fund

invest approximately 50-75% of their assets in equity securities with the remainder in fixed

income securities.

    108.     In the five-year period between 2008 and 2012, the fund underperformed the

comparable Columbia, Dodge & Cox, and Fidelity funds each by 9% or greater. Thus, Eaton

Vance should have removed the Fund from the plan at the start of the class period. Yet Eaton

Vance retained the Balanced Fund despite the underperformance and a marketplace replete with

moderate risk target offerings.

    109.     As illustrated in the chart below, the Balanced Fund, whose performance started

out deep in the hole beginning in 2013, continued to underperform the funds identified by

Morningstar as comparator funds in the balanced strategy for period between 2013 and 2017.

Eaton Vance would have seen the chronic underperformance in real time—not simply ex post

with the benefit of hindsight.




                                              40
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 41 of 81




                                                                                  Cumulative
Fund                     2013      2014       2015       2016       2017
                                                                                  (2013-2017)
Eaton        Vance
Balanced Fund Class 20.96          9.62       2.65       4.84       13.75         +51.82%
R6 (ESIFX)

Columbia Balanced
Fund     Institutional 21.30       10.22      1.90       6.43       14.29         +54.14%
Class (CBALX)
 +/- CBALX             -0.34       -0.60      0.75       -1.59      -0.54
 +/- Cumulative                    -0.94      -0.19      -1.78      -2.32         -2.32%

Dodge     &      Cox
Balanced        Fund 28.37         8.87       -2.87      16.56      12.59         +63.52%
(DODBX)
  +/- DODBX          -7.41         0.75       5.52       -11.72     1.16
  +/- Cumulative                   -6.66      -1.14      -12.86     -11.70        -11.70%

Fidelity Puritan Fund
                      20.48        10.86      1.82       5.20       18.86         +57.22%
K (FPUKX)
  +/- FPUKX           0.48         -1.24      0.83       -0.36      -5.11
  +/- Cumulative                   -0.76      0.07       -0.29      -5.40         -5.40%



    110.     The comparator funds listed in the tables above are well known, readily available,

easily accessible to all investors, and identified by Morningstar at comparable investments.

These superior alternative investments were readily apparent such that a reasonable and objective

investigation would have uncovered them. Eaton Vance would not have had to scour the market

to find them, particularly given Eaton Vance’s presence in the investments marketplace.

    111.     A fiduciary acting in the best interest of the Plan’s participants and with due care

would have removed the Eaton Vance Balanced Value Fund from the Plan. But, Eaton Vance

had business and financial incentives to select and maintain the Eaton Vance Balanced Fund in

the Plan. Even though the Eaton Vance Balanced Fund performed poorly, Eaton Vance collected

millions of dollars in advisory fees from the fund. This by itself is suggestive of improper self-

dealing.

                                              41
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 42 of 81



         e. Eaton Vance Stock

    112.      In the ten-year period between 2008 and 2017, the Eaton Vance Stock Fund

underperformed its benchmark, the S&P 500, seven out of ten years. The underperformance for

an active manager was significant—8.19%. In the five-year period leading up to the approximate

start of the class period, the Eaton Vance Stock Fund underperformed the S&P 500 four out of

five years and by 5.33%.

    113.      Among the hundreds and hundreds of funds in the Morningstar large cap category,

the Stock Fund performed worse than 69% of funds in 2009; worse than 88% of funds in 2010;

and worse than 60% of funds in 2011. Given this abysmal performance, any reasonable fiduciary

would have undertaken an investigation of readily available alternatives and removed of the fund

from the Plan at the start of the class period.

    114.      Yet Eaton Vance continued to offer the fund to Plan participants despite its poor

investment track record, high fees, and a marketplace replete with clearly superior large cap

offerings from companies such as Fidelity, Primecap, and MFS.

    115.      As illustrated in the chart below, the Eaton Vance Stock Fund underperformed both

its benchmark and funds identified by Morningstar as comparator funds in the large cap strategy

for the period between 2013 and 2017.              Eaton Vance would have seen the chronic

underperformance in real time—not simply ex post with the benefit of hindsight.




                                                  42
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 43 of 81




                                                                               Cumulative
Fund                  2013       2014        2015       2016       2017
                                                                               (2013-2017)
Eaton Vance Stock
Fund    I   Class 33.14          12.24       4.83       7.05       20.14       +77.4%
(EIERX)

S&P 500               32.39      13.69       1.38       11.96      21.83       +81.25%
  +/- S&P 500         0.75       -1.45       3.45       -4.91      -1.69
  +/- Cumulative                 -0.7        2.75       -2.16      -3.85       -3.85%

PRIMECAP
Odyssey    Stock 34.39           15.04       1.68       12.80      25.96       +89.87%
Fund (POSKX)
   +/- POSKX     -1.25           -2.80       3.15       -5.75      -5.82
  +/- Cumulative                 -4.05       -0.90      -6.65      -12.47      -12.47%

Fidelity Large Cap
Stock         Fund 39.24         10.13       -3.17      16.70      18.15       +81.05%
(FLCSX)
   +/- FLCSX       -6.11         2.11        8.00       -9.65      1.99
   +/- Cumulative                -4.00       3.99       -5.66      -3.66       -3.66%

MFS Core Equity
Fund    Class    I 34.49         11.36       -0.14      11.38      24.77       +81.86%
(MRGRX)
   +/- MRGRX       -1.35         0.88        4.97       -4.33      -4.63
  +/- Cumulative                 -0.47       4.50       0.17       -4.46       -4.46%



    116.     The comparator funds listed in the tables above are well known, readily available,

easily accessible to all investors, and identified by Morningstar as comparable investments.

These superior alternative investments were readily apparent such that a reasonable and objective

investigation would have uncovered them. Eaton Vance would not have had to scour the market

to find them, particularly given Eaton Vance’s presence in the investments marketplace.

    117.     A fiduciary acting in the best interest of the Plan’s participants and with due care

would have removed the Eaton Vance Stock Fund from the Plan. But, Eaton Vance had business

and financial incentives to select and maintain the Fund in the Plan. Even though the Eaton


                                              43
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 44 of 81



Vance Stock Fund performed poorly, Eaton Vance collected millions of dollars in advisory fees

from the fund. This by itself is suggestive of improper self-dealing.

         f. Eaton Vance Small Cap

    118.      With fees of 1.10%, the Eaton Vance Small Cap Fund carries fees that Morningstar

rates as above average for small cap growth funds. Despite charging above average fees, Eaton

Vance returns below average performance.

    119.      In the ten-year period between 2008 and 2017, the Eaton Vance Small Cap Growth

Fund underperformed its benchmark, the Russell 2000, seven out of ten years. For the three-year

period from the start of 2010 through the end of 2012, the fund underperformed the Russell 2000

by 6.6%.

    120.      Among the hundreds of funds in the Morningstar small cap growth category, the

Small Cap Growth Fund performed worse than 64% of funds in 2010; worse than 71% of funds

in 2011; and worse than 64% of funds in 2012. Given this performance, any reasonably prudent

fiduciary would have undertaken an investigation of readily available alternatives that should

have led to the removal of the fund at the start of the class period. As of June 30, 2018,

Morningstar ranks the fund’s returns on a trailing quarterly basis in the bottom 73rd percentile for

the 1-year period, the bottom 60th percentile for the 3-year period; and the bottom 97th percentile

for the 10-year period.

    121.      Yet Eaton Vance continued to offer the fund to Plan participants despite its poor

investment track record, high fees, and a marketplace replete with clearly superior small cap

growth offerings from companies such as T. Rowe Price, Virtus, and Franklin.

    122.      As illustrated in the chart below, the Eaton Vance Stock Fund underperformed both

its benchmark and funds identified by Morningstar as comparator funds in the small cap strategy



                                               44
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 45 of 81



for the period between 2013 and 2017.           Eaton Vance would have seen the chronic

underperformance in real time—not simply ex post with the benefit of hindsight.

                                                                                  Cumulative
Fund                     2013      2014       2015      2016       2017
                                                                                  (2013-2017)
Eaton Vance Small-
Cap Fund Class I 35.63             3.98       -2.57     19.70      15.17          +71.91%
(EISGX)

Russell 2000 TR USD 38.82          4.89       -4.41     21.31      14.65          +75.26%
+/- Russell 2000 TR
                    -3.19          -0.91      1.84      -1.61      0.52
USD
+/- Cumulative                     -4.1       -2.26     -3.87      -3.35          -3.35%

T. Rowe Price New
Horizons       Fund 49.11          6.10       4.50      7.79       31.49          +98.99%
(PRNHX)
+/- PRNHX           -13.48         -2.12      -7.07     11.91      -16.32
+/- Cumulative                     -15.60     -22.67    -10.76     -27.08         -27.058%

Virtus KAR Small
Cap Growth Fund 37.49              5.59       1.62      24.25      36.99          +105.94%
Class I (PXSGX)
+/- PXSGX        -1.86             -1.61      -4.19     -4.55      -21.82
+/- Cumulative                     -3.47      -7.66     -12.21     -34.03         -34.03%

Franklin Small Cap
                   55.29           3.96       -4.26     8.92       21.51          +85.42%
Growth R6 (FSMLX)
+/- FSMLX          -19.66          0.02       1.69      10.78      -6.34
+/- Cumulative                     -19.64     -17.95    -7.17      -13.51         -13.51%



    123.     The comparator funds listed in the tables above are well known, readily available,

easily accessible to all investors, and identified by Morningstar as comparable investments.

These superior alternative investments were readily apparent such that a reasonable and objective

investigation would have uncovered them. Eaton Vance would not have had to scour the market

to find them, particularly given Eaton Vance’s presence in the investments marketplace.




                                              45
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 46 of 81



    124.      A fiduciary acting in the best interest of the Plan’s participants and with due care

would have removed the Eaton Vance Small Cap Fund from the Plan. But, Eaton Vance had

business and financial incentives to select and maintain the Eaton Vance Small Cap Fund in the

Plan. Even though the Eaton Vance Small Cap Fund performed poorly, Eaton Vance collected

millions of dollars in advisory fees from the fund. This by itself is suggestive of improper self-

dealing.

           g. Income Fund of Boston

    125.      In the ten-year period between 2008 and 2017, the Income Fund of Boston

underperformed its benchmark, the Bank of America/Merrill Lynch US High Yield Index, six

out of ten years, with one tie. In the five-year period between 2008 and 2012, the Income Fund

of Boston underperformed its benchmark by more than 5%. It also underperformed funds

identified by Morningstar as comparator funds during the same ten- and five-year periods,

including funds managed by Mass Mutual, BlackRock, and Lord Abbett. Given this abysmal

performance, any reasonably prudent fiduciary would have undertaken an investigation of readily

available alternatives and removed the Income Fund of Boston at the start of the Class Period.

    126.      Yet Eaton Vance continued to offer the fund to Plan participants despite its poor

investment track record, high fees, and a marketplace replete with clearly superior high yield

bond offerings from companies such as Mass Mutual, BlackRock, and Lord Abbett.

    127.      As illustrated in the chart below, the Income Fund of Boston underperformed both

its benchmark and funds identified by Morningstar as comparator funds in the high yield, fixed

income strategy for period between 2013 and 2017. Eaton Vance would have seen the chronic

underperformance in real time—not simply ex post with the benefit of hindsight.




                                               46
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 47 of 81




                                                                                 Cumulative
Fund                    2013      2014       2015      2016       2017
                                                                                 (2013-2017)
Eaton Vance Income
Fund of Boston Class 7.29         2.68       -1.88     13.03      6.35           +27.47%
R6 (EIBRX)

ICE BofAML US
                  7.42            2.50       -4.64     17.49      7.48           +30.25%
High Yield
+/- ICE BofAML US
                  -0.13           0.18       2.76      -4.46      -1.13
High Yield
+/- Cumulative                    0.05       2.81      -1.65      -2.78          -2.78%

MassMutual Premier
High Yield Fund 10.97             2.07       -0.65     15.02      7.58           +34.99%
Class R5 (MPHSX)
+/- MPHSX          -3.68          0.61       -1.23     -1.99      -1.23
+/- Cumulative                    -3.07      -4.3      -6.29      -7.52          -7.52%

BlackRock      High
Yield Bond Portfolio
                     9.29         3.37       -4.04     13.93      8.20           +30.75%
Institutional Shares
(BHYIX)
+/- BHYIX            -2.00        -0.69      2.16      -0.90      -1.85
+/- Cumulative                    -2.69      -0.53     -1.43      -3.28          -3.28%

Lord Abbett High
Yield Fund I Class 9.90           3.68       -2.02     16.04      8.85           +36.45%
(LAHYX)
+/- LAHYX          -2.61          -1.00      0.14      -3.01      -2.50
+/- Cumulative                    -3.61      -3.47     -6.48      -8.98          -8.98%



    128.     The comparator funds listed in the tables above are well known, readily available,

easily accessible to all investors, and identified by Morningstar as comparable investments.

These superior alternative investments were readily apparent such that a reasonable and objective

investigation would have uncovered them. Eaton Vance would not have had to scour the market

to find them, particularly given Eaton Vance’s presence in the investments marketplace.

    129.     A fiduciary acting in the best interest of the Plan’s participants and with due care

would have removed the Income Fund of Boston from the Plan. But, Eaton Vance had business

                                              47
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 48 of 81



and financial incentives to select and maintain the Income Fund of Boston in the Plan. Even

though the Income Fund of Boston performed poorly, Eaton Vance collected millions of dollars

in advisory fees from the fund. This by itself is suggestive of improper self-dealing.

    130.     During the class period, Plaintiff did not have knowledge of all material facts and

information regarding Eaton Vance’s selection process, including information about the

performance of comparable funds, necessary to understand that Defendants breached their

fiduciary duties and engaged in other unlawful conduct in violation of ERISA.

  G. Eaton Vance Trust Company Collective Investment Trust for Eaton Vance Benefit

      Plans, Moderate Fund

    131.     The Eaton Vance Trust Company/Eaton Vance Investment Committee Directed

Profit Sharing and Savings Plan Fund is a separate trust fund established and maintained as part

of Eaton Vance Trust Company Collective Investment Trust for Eaton Vance Employee Benefit

Plans (the “Collective Trust”). As of December 31, 2016, the Collective Trust held $129,000,000

in assets, which made up about 29% of the total assets of the Plan.

    132.     The investment objective of the Collective Trust is to seek total return. Total return

is defined as income plus capital appreciation. The portfolio is designed for Participants who

seek to balance downside risks with capital appreciation. The Investment Committee seeks to

achieve an asset mix with projected moderate volatility.

    133.     The Collective Trust is a “fund-of-funds,” which means it invests its assets

primarily in other mutual funds managed by the Eaton Vance and its subsidiaries. The fund-of-

fund structure allowed Eaton Vance to foist even more of its proprietary mutual funds upon Plan

participants. Predictably, the Collective Trust suffered from the same infirmities—excessive

fees, poor performance, and self-dealing—as the Eaton Vance mutual funds.



                                              48
      Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 49 of 81



    134.    As of July 2, 2018, the Collective Trust held the following mutual funds, all of

which were managed by the Eaton Vance Defendants, and in the following percentages:

              Calvert Ultra-Short Duration Income Fund (R6) CULRX 1.00%

               Calvert Emerging Markets Equity Fund (R6) CVMRX 1.00%

                           Core Bond Fund (I) EIGIX 17.00%

                        Dividend Builder Fund (I) EIUTX 2.00%

               Eaton Vance Hexavest Global Equity Fund (I) EHGIX 6.00%

              Emerging and Frontier Countries Equity Fund (I) EICOX 1.00%

             Emerging Markets Debt Opportunities Fund (R6) EELDX 4.00%

                  Emerging Markets Local Income Fund (I) EEIIX 2.00%

                     Floating-Rate Advantage Fund (I) EIFAX 5.00%

                  Focused Growth Opportunities Fund (I) EIFGX 5.00%

                   Focused Value Opportunities Fund (I) EIFVX 6.00%

             Global Macro Absolute Return Advantage Fund (I) EGRIX 5.00%

                    Government Opportunities Fund (I) EIGOX 2.00%

                       Income Fund of Boston (R6) EIBRX 9.00%

                      International Small-Cap Fund (I) EILIX 3.00%

                      Multisector Income Fund (R6) EVBSX 4.00%

                    Multi-Strategy All Market Fund (I) EIAMX 3.00%

                 Parametric Emerging Markets Fund (R6) EREMX 6.00%

                 Parametric International Equity Fund (R6) ESISX 12.00%

                           Real Estate Fund (I) EIREX 4.00%

                         Special Equities Fund (I) EISEX 1.00%



                                           49
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 50 of 81



                     Worldwide Health Sciences Fund (I) EIHSX 1.00%

  H. Eaton Vance Used the Fund to Benefit from High Fees and Expenses

    135.      Eaton Vance used the Collective Trust to select Eaton Vance proprietary mutual

funds that charged Plan participants more than Eaton Vance charged outside clients for

investment advisory services. As alleged in Paragraphs 127-130, supra, the investment advisory

fees of virtually all the Collective Trust’s underlying mutual funds were higher than the

investment advisory fees that the Eaton Vance Defendants charged outside clients for performing

similar services.

    136.      According to the Eaton Vance October 2017 Fee and Investment Notice, the

expenses for the Collective Trust were 0.08%. However, that number is misleading because it

does not account for the operating expenses of the underlying funds, which include millions of

dollars of investment advisory fees paid to the Eaton Vance Defendants.

    137.      As of December 31, 2017, the operating expense ratio of the Collective Trust,

which includes the Collective Trust’s pro rata share of the fees of the underlying funds, was a

gargantuan 0.77% of the assets. Morningstar identified the following underlying mutual funds

as having either “above average” or “high fees”:

                        Emerging and Frontier Countries Equity Fund

                               Floating-Rate Advantage Fund

                            Focused Growth Opportunities Fund

                             Focused Value Opportunities Fund

                       Global Macro Absolute Return Advantage Fund

                              Government Opportunities Fund

                                International Small-Cap Fund



                                             50
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 51 of 81



                                  Multisector Income Fund

                               Multi-Strategy All Market Fund

                                    Special Equities Fund

  I. Eaton Vance Used the Fund as an Incubating Laboratory

    138.     Eaton Vance also used the Collective Trust to advance its sales and distribution

effort. As alleged in Paragraphs 38-45, supra, Eaton Vance used the Plan as an incubating

laboratory for its new and untested mutual funds. Eaton Vance loaded the untested funds on the

Plan as a means for gaining approval for placement on broker-dealers’ platforms and building its

mutual fund business. Eaton Vance furthered the same improper incubation strategy by having

the Collective Trust invest in its new and untested proprietary mutual funds. Upon information

and belief, the Collective Trust invested in the following funds when they had little to no track

record: The International Small Cap Fund; the Calvert Emerging Markets Fund; the Emerging

and Frontier Countries Equity Fund; and the Multi Strategy.

  J. Eaton Vance Caused the Fund to Retain Chronic Underperformers

    139.     Eaton Vance launched the Collective Trust in September 2013, so the Collective

Trust itself has no long-term track record. Further, its annualized investment performance is

hidden from the Plaintiff because public information about the fund is unavailable.

    140.     However, Eaton Vance allowed the Collective Trust to invest in and retain many

chronic underperforming proprietary funds when there were readily available alternatives. Eaton

Vance had perverse incentives for retaining the poorly performing proprietary funds in the

Collective Trust: the millions in investment advisory fees that it earned from the proprietary

funds. As alleged in Paragraphs 46-126, supra, year after year, the investment performance of

many of the funds lagged their benchmarks and comparator funds. The laggards include the



                                              51
      Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 52 of 81



Eaton Vance Focused Value Opportunities Fund (see Paragraphs 65-72, supra), Eaton Vance

Hexavest Global Equity Fund (see Paragraphs 56-64, supra), Parametric Emerging Markets Fund

(see Paragraphs 99-104, supra), and the Income Fund of Boston (see Paragraphs 121-126, supra).

    141.      Other funds in the Collective Trust were as bad or worse, including:

           o Eaton Vance Dividend Builder Fund. For the past ten-year period, Morningstar

              ranks the Eaton Vance Dividend Builder Fund as performing worse than 94% of

              the thousands of large cap funds. Moreover, the Eaton Vance Dividend Builder

              Fund performed worse than 98% of comparable funds in 2009; worse than 92% of

              comparable funds in 2010; worse than 68% of comparable funds in 2011; worse

              than 89% of comparable funds in 2013; worse than 65% of comparable funds in

              2016; and worse than 72% of comparable funds in 2017.

           o Special Equities Fund. Among mid-cap growth funds, Morningstar ranks the

              Special Equities Fund as performing worse than 53% of comparable funds for the

              past year; worse than 65% of comparable funds for the past three years; and worse

              than 79% of comparable funds for the past five years. Morningstar ranked the fund

              as performing worse than 96% of comparable funds in 2012; worse than 87% of

              comparable funds 2014; worse than 70% of comparable funds in 2015; and worse

              than 94% of comparable funds in 2017. The fund has not been in operation long

              enough to establish a ten-year track record.

           o Emerging and Frontier Countries Equity Fund. For the three years the Emerging

              and Frontier Countries Equity Fund has been in existence, Morningstar ranks as

              performing worse than 59% of the hundreds of funds in its emerging markets funds

              category.



                                               52
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 53 of 81



    142.      Accordingly, the Collective Trust is a house of cards—a fund-of-funds composed

of failing mutual funds. Eaton Vance—not Plan participants—is the only party who stands to

benefits from including the Collective Trust in the Plan. No reasonably prudent, disinterested

fiduciary would have offered and retained the Collective Trust.

    143.      During the class period, Plaintiff did not have knowledge of all material facts and

information regarding the Eaton Vance selection process necessary to understand that Defendants

breached their fiduciary duties and engaged in other unlawful conduct in violation of ERISA.

  K. Eaton Vance Performed Services that were Both Imprudent and Not Necessary for

     the Operation of the Plan

    144.      In contrast to its practice with the Eaton Vance Funds, Eaton Vance did not actively

manage the assets of several of its funds. Instead, Eaton Vance delegated the investment

management and investment selection for these funds to affiliated companies, such as Atlanta

Capital, Calvert Hexavest, Richard Bernstein, and Parametric. These affiliated companies

furnish investment research, advice and supervision, and determine what securities will be

purchased, held or sold by each fund and what portion, if any, of a fund’s assets will be held

uninvested.

    145.      Nonetheless, Eaton Vance collected an investment management fee from these

funds, and based on information and belief, retained for itself the difference between the

management fee it collected from the fund and the fee it agreed to pay its investment sub-

advisers. Presumably, Eaton Vance retained this fee for monitoring the effectiveness and

performance of the sub-advisors.

    146.      Yet, Eaton Vance’s ostensible monitoring services—and the corresponding fees—

were unnecessary. The duty to monitor the performance of the investment advisers was delegated



                                               53
           Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 54 of 81



    in the first instance to the Investment Committee. Accordingly, the Investment Committee could

    have and should have selected and monitored these investment sub-advisers on their own without

    having to pay Eaton Vance as a middleman. Given the Investment Committee’s function to

    monitor the investment advisers, Eaton Vance’s position as the middleman in the arrangement

    was superfluous and costly to Plan participants. From this imprudent arrangement, Eaton Vance

    collected millions of dollars in unreasonable and/or excessive fees for performing unnecessary

    monitoring services for which the Investment Committee was already responsible. The funds

    included:

          Eaton Vance Atlanta Capital Select Equity

          Eaton Vance Atlanta Capital SMID

          Eaton Vance Hexavest Global Equity

          Eaton Vance Parametric Commodity

          Eaton Vance Parametric Emerging Markets

          Eaton Vance Parametric International Equity

          Eaton Vance Richard Bernstein All Equity8

          Eaton Vance Richard Bernstein All Assets

        147.     In acting as the investment adviser to these funds under an imprudent structure in

    which it did not perform services necessary to the operation of the Plan, Eaton Vance breached

    its fiduciary duties of in violation §§ 1104 and 1106(a) and (b).




8
 It is worth noting that Richard Bernstein Advisors, the adviser to the All Equity and All Assets
Funds and the only investment adviser not affiliated with Eaton Vance, has an arrangement with
Eaton Vance in which it pays Eaton Vance to sell its advisory services. Thus, Eaton Vance has
particularly perverse incentive to place the Bernstein Funds on the Plan.
                                                   54
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 55 of 81



    148.      Plaintiff did not have knowledge of all material facts and information regarding the

services Eaton Vance and the Investment Committee jointly performed to understand that

Defendants breached their fiduciary duties and engaged in other unlawful conduct in violation of

ERISA, until shortly before this suit was filed.

VI. CLASS ACTION ALLEGATIONS

    149.      Under 29 U.S.C. § 1132(a)(2), any participant or beneficiary of the Plan is

authorized to bring an action individually on behalf of the Plan to enforce a breaching fiduciary’s

liability to the Plan under 29 U.S.C. § 1109(a).

    150.      In acting in a representative capacity and to enhance the due process protections of

unnamed participants and beneficiaries of the Plan, Plaintiff seek to certify this action as a class

action on behalf of all participants and beneficiaries of the Plan. Plaintiff seek to certify, and to

be appointed as a representative of, the following class:

         a. All participants and beneficiaries of the Plan from October 5, 2012 through the date

             of final judgment, excluding the Defendants (the “class period”).

    151.      This action meets the requirements of Federal Rule of Civil Procedure 23(a) and is

certifiable as a class action for the following reasons:

              a. The class includes over 1,800 members and is so large that joinder of all its

                  members is impracticable.

              b. There are questions of law and fact common to this class because the

                  Defendants owed fiduciary duties to the Plan and to all participants and

                  beneficiaries, and took the actions and omissions alleged herein as to the Plan

                  and not as to any individual participant. Thus, common questions of law and

                  fact include the following, without limitation: who are the fiduciaries liable for



                                                55
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 56 of 81



                 the remedies provided by 29 U.S.C. § 1109(a); whether the fiduciaries of the

                 Plan breached their fiduciary duties to the Plan; what are the losses to the Plan

                 resulting from each breach of fiduciary duty; and what Plan-wide equitable and

                 other relief the Court should impose in light of Defendants’ breach of duty.

             c. Plaintiff’s claims are typical of the claims of the class because each was a

                 participant during the time period at issue in this action. Plaintiff and all

                 participants in the Plan were similarly harmed by Defendants’ misconduct. As

                 a result of Defendants’ self-dealing and imprudence, Plaintiff and all other Plan

                 Participants suffered from excessive fees, deficient performance, and

                 inadequate investment options. This directly caused each of them substantial

                 monetary harm. Plaintiff and all other participants’ retirement savings are

                 depleted as compared to what they could have realized in a robust and cost-

                 effective Plan.

             d. Plaintiff is an adequate representative of the class because she was a participant

                 in the Plan during the relevant period, has no interest that is in conflict with the

                 class, is committed to the vigorous representation of the class, and has engaged

                 experienced and competent attorneys to represent the class.

    152.     This action may be certified as a class action under Rule 23(b)(1)(A) or (B).

Prosecution of separate actions by individual participants and beneficiaries for Defendants’

breaches of fiduciary duties would create the risk of: (A) inconsistent or varying adjudications

that would establish incompatible standards of conduct for Defendants in respect to the discharge

of their fiduciary duties to the Plan and personal liability to the Plan under 29 U.S.C. § 1109(a);

and (B) adjudications by individual participants and beneficiaries regarding these breaches of



                                               56
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 57 of 81



fiduciary duties and remedies for the Plan would, as a practical matter, be dispositive of the

interests of the participants and beneficiaries not parties to the adjudication or would substantially

impair or impede those participants’ and beneficiaries’ ability to protect their interests.

    153.      Additionally, or in the alternative, certification under Rule 23(b)(2) is appropriate

because Defendants have acted or refused to act on grounds that apply generally to the class, so

that final injunctive relief or corresponding declaratory relief is appropriate respecting the class

as a whole. Plaintiff seeks comprehensive reformation of the Plan to make it a more viable

retirement investment option, which will benefit them and other Plan participants.

    154.      Additionally, or in the alternative, this action may be certified as a class under Rule

23(b)(3). A class action is the superior method for the fair and efficient adjudication of this

controversy because joinder of all participants and beneficiaries is impracticable, the losses

suffered by individual participants and beneficiaries may be small and it is impracticable for

individual members to enforce their rights through individual actions, and the common questions

of law and fact predominate over individual questions. Given the nature of the allegations, no

class member has an interest in individually controlling the prosecution of this matter, and

Plaintiff is aware of no difficulties likely to be encountered in the management of this matter as

a class action.

    155.      Additionally, or alternatively, this action may be certified as to particular issues

under Rule 23(c)(4)—including but not limited to Defendants’ liability to the class for their

allegedly disloyal and imprudent conduct.

    156.      Plaintiff’s counsel, Sanford Heisler Sharp LLP, will fairly and adequately represent

the interests of the Class and is best able to represent the interests of the Class under Rule 23(g).




                                                57
          Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 58 of 81



VII.   CAUSES OF ACTION

                                             COUNT I

                            Breach of Duties of Loyalty and Prudence

                       (Violation of ERISA 29 U.S.C. § 1104(a)(1)(A)-(B))

                              (Against All Eaton Vance Defendants)

       157.     Plaintiff repeats and realleges the above paragraphs as though fully set forth herein.

       158.     29 U.S.C. § 1104 imposes fiduciary duties of prudence and loyalty on Eaton Vance

   in their administration of the Plan and in their selection and monitoring of Plan investments.

       159.     As described throughout this Complaint, Eaton Vance breached its fiduciary duties

   of prudence and loyalty with respect to the selection, retention, and management of the Plan's

   investment options by, inter alia:

                a. Selecting and retaining investments in the Plan because they were affiliated

                    with Eaton Vance and would contribute to Eaton Vance’s bottom line.

                b. Failing to monitor Plan investments and investigate whether the investment

                    management services provided by Eaton Vance could be provided at lower cost,

                    with comparable or superior performance, by an investment manager not

                    affiliated with Eaton Vance.

                c. Failing to remove poorly performing investment options from the Plan and

                    failing to replace those investment options with better performing alternatives.

                d. Adding new and untested mutual funds to the Plan to support the business

                    objectives of Eaton Vance, despite these funds’ lack of a sufficient track record

                    to warrant their addition by the Plan, and subsequently failing to promptly

                    remove these new and untested mutual funds when they performed poorly.



                                                   58
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 59 of 81



             e. Charging Plan participants higher investment advisory fees than separate

                 account clients with like assets.

             f. Offering shares classes to the Plan that were more expensive than share classes

                 that Eaton Vance offered and sold to other shareholders outside the Plan.

             g. Failing to adequately investigate non-mutual fund alternatives such as

                 collective trusts.

             h. Charging Plan participants investment advisory fees for unnecessary sub-

                 advisory relationships.

    160.     Each Eaton Vance Defendant performing investment-related duties knowingly

participated in the breaches of the other Defendants performing such duties, knowing that other

Defendants were breaching their fiduciary duties, and enabling commission of these breaches by

failing to lawfully discharge their own fiduciary duties or make any reasonable effort under the

circumstances to remedy other Defendants’ breaches. For these reasons, the Eaton Vance

Defendants are also liable as co-fiduciaries under 29 U.S.C. § 1105.

    161.     Each Eaton Vance Defendant is personally liable, and the Defendants are jointly

and severally liable, under 29 U.S.C. §§ 1109(a), 1132(a)(2), and (a)(3), to make good to the Plan

the losses resulting from the aforementioned breaches, to restore to the Plan any profits

Defendants made through the use of Plan assets, and to restore to the Plan any profits resulting

from the breaches of fiduciary duties alleged in this Count.




                                               59
      Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 60 of 81



                                          COUNT II

                        Breach of Duties of Loyalty and Prudence:

                               Failing to Remove or Replace

      Certain Eaton Vance Proprietary Funds as 401(k) Plan Investment Options

                          (Violation of ERISA, 29 U.S.C. § 1104)

                          (Against All Eaton Vance Defendants)

    162.     Plaintiff repeats and realleges the above paragraphs as though fully set forth herein.

    163.     Eaton Vance breached its duties of loyalty and prudence by selecting and then

failing to timely remove as Plan investment options the following Eaton Vance Funds:

                                 Eaton Vance Large Cap Value Fund

                                       Eaton Vance Stock Fund

                                      Eaton Vance Growth Fund

                                    Eaton Vance Small-Cap Fund

                                 Parametric Emerging Markets Fund

                                     Eaton Vance Balanced Fund

                                Eaton Vance Income Fund of Boston

                             Eaton Vance Hexavest Global Equity Fund

                                  Eaton Vance Focused Value Fund

                          Eaton Vance Atlanta Capital Select Equity Fund

                         Eaton Vance Richard Bernstein All Asset Strategy

    164.     These Eaton Vance proprietary funds charged high fees and exhibited poor

performance during the relevant period. Eaton Vance profited from the Plan by causing the Plan

to retain Eaton Vance’s own poor-performing proprietary funds.



                                              60
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 61 of 81



    165.      A prudent investigation not tainted by self-interest would have revealed to a

reasonably prudent fiduciary that the Eaton Vance Funds were inferior to other readily apparent

investment options. Eaton Vance’s conduct reflects a failure to consider and obtain better

performing alternative, unaffiliated funds at the expense and to the detriment of the Plan.

    166.      Had a prudent and loyal fiduciary conducted such an investigation, it would have

concluded that the Eaton Vance Funds were selected and retained for reasons other than the best

interest of the Plan and were causing the Plan to waste millions of dollars of employees’

retirement savings.

    167.      Eaton Vance committed these breaches during each of the meetings of the

Investment Committee that occurred periodically during each year of the class period. At each

of these meetings, the Investment Committee had cause to remove the Eaton Vance Funds based

on their poor performance but failed to do so. A prudent fiduciary would have removed the Eaton

Vance Funds from the Plan.

    168.      As a direct and proximate result of these breaches of fiduciary duties, the Plan and

each of its participants have suffered millions of dollars of damages and lost-opportunity costs

which continue to accrue, for which Defendants are jointly and severally liable pursuant to 29

U.S.C. § 1109.

    169.      Pursuant to ERISA, 29 U.S.C. §§ 1132(a)(2), 1132(a)(3), and 1109(a), Defendants

are liable to make good to the Plan the losses resulting from the aforementioned breaches, to

restore to the Plan any profits Defendants made through the use of Plan assets, to restore to the

Plan any profits resulting from the breaches of fiduciary duties alleged in this Count, and are

subject to other equitable or remedial relief as appropriate.




                                               61
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 62 of 81



    170.     Each Eaton Vance Defendant also knowingly participated in the breach of the other

Defendants, knowing that such acts were a breach; enabled the other Defendants to commit a

breach by failing to lawfully discharge its own fiduciary duties; and knew of the breach by the

other Defendants yet failed to make any reasonable effort under the circumstances to remedy the

breach. Thus, each Defendant is liable for the breaches of the other Defendants.

                                           Count III

                         Breach of Duties of Loyalty and Prudence:

                                      Unreasonable Fees

                           (Violation of ERISA, 29 U.S.C. § 1104)

                           (Against All Eaton Vance Defendants)

    171.     Plaintiff repeats and realleges the above paragraphs as though fully set forth herein.

    172.     Eaton Vance is directly responsible for ensuring the Plan’s fees are reasonable for

the services provided.

    173.     Eaton Vance entered into contracts under which Eaton Vance and its affiliates

provided investment advisory services to the Eaton Vance proprietary mutual funds offered on

the Plan in exchange for compensation.

    174.     Eaton Vance’s own proprietary mutual funds, which were open to Plan participants

through the Plan’s menu of funds, paid investment advisory fees to Eaton Vance. The fees were

generated by regularly deducting money from mutual fund investors’ accounts as “expenses.”

Eaton Vance set the amount of its compensation for investment advisory services for the mutual

funds in the Plan in the same manner—calculated to earn a profit—as it set its investment

advisory fees for all of its clients; though unlike as to its separate account clients, Eaton Vance




                                               62
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 63 of 81



charged a higher investment advisory fee to its proprietary mutual funds and thus to employees

who were participants in the Plan.

    175.     Eaton Vance charges Plan participants higher investment advisory fees than

separate account clients who invested in each of the following investment strategies:

                          Global Macro Absolute Return Advantage

                                     Eaton Vance Stock Fund

                          Eaton Vance Atlanta Capital Select Fund

                       Eaton Vance Focus Growth Opportunities Fund

                                  Eaton Vance Growth Fund

                        Eaton Vance Focus Value Opportunities Fund

                             Eaton Vance Large Cap Value Fund

                          Eaton Vance Atlanta Capital SMID Fund

                                Eaton Vance Small Cap Fund

                            Eaton Vance Income Fund of Boston

                        Eaton Vance High Income Opportunities Fund

                                Eaton Vance Core Bond Fund

                           Eaton Vance Multi-Sector Income Fund

                               Eaton Vance Floating Rate Fund

                             Parametric Emerging Markets Fund

                                Parametric Commodity Fund

                        Eaton Vance Emerging Markets Local Income

                         Eaton Vance Hexavest Global Equity Fund

                                Eaton Vance Real Estate Fund



                                              63
          Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 64 of 81



    176.      This arrangement allowed Eaton Vance to make a profit from the Plan by collecting

more in investment advisory fees from the proprietary Eaton Vance funds than it collected for

performing substantially the same services for its separate account clients with like assets and

like investment strategies.

    177.      Moreover, the Investment Committee members had a potential conflict of interest

as employees of the Plan sponsor (Eaton Vance). Upon information and belief, Investment

Committee members failed to expressly consider the potential effect of that conflict of interest

on their decision-making.

    178.      By using its fiduciary authority as investment adviser to the Eaton Vance

proprietary funds to affect its own compensation and by failing to use the excess fees collected

from the Eaton Vance proprietary funds to offset fees the Plan would have otherwise had to pay,

Eaton Vance failed to discharge its duties with respect to the Plan:

     a.       Solely in the interest of the participants and beneficiaries and for the exclusive

              purpose of providing benefits to participants and beneficiaries and defraying

              reasonable expenses of administering the Plan, in violation of 29 U.S.C.

              § 1104(a)(1)(A); and

     b.       With the care, skill, prudence and diligence under the circumstances then

              prevailing that a prudent person acting in a like capacity and familiar with such

              matters would use in the conduct of an enterprise of a like character and with like

              aims, in violation of 29 U.S.C. § 1104(a)(1)(B).

    179.      As a direct and proximate result of these breaches of fiduciary duties, the Plan and

each of its participants have suffered millions of dollars of damages and lost-opportunity costs

which continue to accrue, for which Defendants are jointly and severally liable pursuant to 29



                                                64
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 65 of 81



U.S.C. § 1109.      Pursuant to ERISA, 29 U.S.C. §§ 1132(a)(2), 1132(a)(3), and 1109(a),

Defendants are liable to make good to the Plan the losses resulting from the aforementioned

breaches, to restore to the Plan any profits Defendants made through the use of Plan assets, to

restore to the Plan any profits resulting from the breaches of fiduciary duties alleged in this Count,

and are subject to other equitable or remedial relief as appropriate.

    180.      Each Defendant also knowingly participated in the breach of the other Defendants,

knowing that such acts were a breach; enabled the other Defendants to commit a breach by failing

to lawfully discharge its own fiduciary duties; and knew of the breach by the other Defendants

yet failed to make any reasonable effort under the circumstances to remedy the breach. Thus,

each Defendant is liable for the breach of the other Defendant.

                                            Count IV

                         Breach of Duties of Loyalty and Prudence:

              Seeding Untested Funds and Retaining Poor Performing Funds

                            (Violation of ERISA, 29 U.S.C. § 1104)

                            (Against All Eaton Vance Defendants)

    181.      Plaintiff repeats and realleges the above paragraphs as though fully set forth herein.

    182.      Eaton Vance breached its duties of loyalty and prudence by including new and

unproven mutual funds as investment options within the Plan shortly after the funds are launched.

    183.      Eaton Vance decision to place these new and untested investment options on the

Plan was not in the best interested of Plan participants, but instead, designed to benefit Eaton

Vance. By loading these untested funds on the Plan, Eaton Vance used plan participants to

increase the assets under management and develop a track record for each of the funds. This

scheme helped Eaton Vance market its funds and qualify them for inclusion on broker-dealers’



                                                65
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 66 of 81



sales platforms. Eaton Vance also reaped investment advisory fees from each of the untested

funds on the Plan.

    184.     While Eaton Vance was reaping investment advisory fees from these untested

funds, many were underperforming. The underperforming funds at issue include:

                         Eaton Vance Richard Bernstein All Asset Strategy

                          Eaton Vance Focused Value Opportunities Fund

                             Eaton Vance Hexavest Global Equity Fund

                          Eaton Vance Atlanta Capital Select Equity Fund

    185.     Eaton Vance has refused to remove these new and untested funds from the Plan’s

investment lineup even after sustained poor performance.

    186.     By placing these funds on the platform, and by retaining them despite sustained

poor performance, Eaton Vance failed to discharge its duties with respect to the Plan:

             a. Solely in the interest of the participants and beneficiaries and for the exclusive

                 purpose of providing benefits to participants and beneficiaries and defraying

                 reasonable expenses of administering the Plan, in violation of 29 U.S.C.

                 § 1104(a)(1)(A); and

             b. With the care, skill, prudence and diligence under the circumstances then

                 prevailing that a prudent person acting in a like capacity and familiar with such

                 matters would use in the conduct of an enterprise of a like character and with

                 like aims, in violation of 29 U.S.C. § 1104(a)(1)(B).

    187.     As a direct and proximate result of these breaches of fiduciary duties, the Plan and

each of its participants have suffered millions of dollars of damages and lost-opportunity costs

which continue to accrue, for which Defendants are jointly and severally liable pursuant to



                                              66
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 67 of 81



29 U.S.C. § 1109. Pursuant to ERISA, 29 U.S.C. §§ 1132(a)(2), 1132(a)(3), and 1109(a),

Defendants are liable to make good to the Plan the losses resulting from the aforementioned

breaches, to restore to the Plan any profits Defendants made through the use of Plan assets, to

restore to the Plan any profits resulting from the breaches of fiduciary duties alleged in this Count,

and are subject to other equitable or remedial relief as appropriate.

    188.      Each Defendant also knowingly participated in the breach of the other Defendants,

knowing that such acts were a breach; enabled the other Defendants to commit a breach by failing

to lawfully discharge its own fiduciary duties; and knew of the breach by the other Defendants

yet failed to make any reasonable effort under the circumstances to remedy the breach. Thus,

each Defendant is liable for the breach of the other Defendant.

                                             Count V

                         Breach of Duties of Loyalty and Prudence:

Offering the Eaton Vance Trust Company/Eaton Vance Investment Committee Directed

                            Profit Sharing and Savings Plan Fund

                            (Violation of ERISA, 29 U.S.C. § 1104)

                            (Against All Eaton Vance Defendants)

    189.      Plaintiff repeats and realleges the above paragraphs as though fully set forth herein.

    190.      Eaton Vance breached its duties of loyalty and prudence by offering—and failing

to remove the Eaton Vance Trust Company/Eaton Vance Investment Committee Directed Profit

Sharing and Savings Plan Fund (the “Collective Trust”).

    191.      Eaton Vance used the Collective Trust to select Eaton Vance proprietary mutual

funds that charged Plan participants more than it charged outside clients for investment advisory

services. Eaton Vance also used the Collective Trust to advance its sales and distribution effort



                                                67
          Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 68 of 81



by having the Collective Trust invest in its new and untested proprietary mutual funds.

Moreover, Eaton Vance caused the Collective Trust to invest exclusively in Eaton Vance funds

despite the poor relative performance and high relative fees of the Eaton Vance funds underlying

the Collective Trust.

    192.      By placing the Collective Trust on the platform, and by retaining the Collective

Trust despite the high fees and poor performance of the underlying assets, Eaton Vance failed to

discharge its duties with respect to the Plan:

     a.       Solely in the interest of the participants and beneficiaries and for the exclusive

              purpose of providing benefits to participants and beneficiaries and defraying

              reasonable expenses of administering the Plan, in violation of 29 U.S.C.

              § 1104(a)(1)(A); and

     b.       With the care, skill, prudence and diligence under the circumstances then

              prevailing that a prudent person acting in a like capacity and familiar with such

              matters would use in the conduct of an enterprise of a like character and with like

              aims, in violation of 29 U.S.C. § 1104(a)(1)(B).

    193.      As a direct and proximate result of these breaches of fiduciary duties, the Plan and

each of its participants have suffered millions of dollars of damages in high fees, poor investment

returns, and lost-opportunity costs which continue to accrue, for which Defendants are jointly

and severally liable pursuant to 29 U.S.C. § 1109. Pursuant to ERISA, 29 U.S.C. §§ 1132(a)(2),

1132(a)(3), and 1109(a), Defendants are liable to make good to the Plan the losses resulting from

the aforementioned breaches, to restore to the Plan any profits Defendants made through the use

of Plan assets, to restore to the Plan any profits resulting from the breaches of fiduciary duties

alleged in this Count, and are subject to other equitable or remedial relief as appropriate.



                                                 68
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 69 of 81



    194.     Each Defendant also knowingly participated in the breach of the other Defendants,

knowing that such acts were a breach; enabled the other Defendants to commit a breach by failing

to lawfully discharge its own fiduciary duties; and knew of the breach by the other Defendants

yet failed to make any reasonable effort under the circumstances to remedy the breach. Thus,

each Defendant is liable for the breach of the other Defendant.

                                           Count VI

                         Breach of Duties of Loyalty and Prudence

                       Unreasonable Fees for Sub-Advisory Services

                           (Violation of ERISA, 29 U.S.C. § 1104)

                           (Against All Eaton Vance Defendants)

    195.     Plaintiff repeats and realleges the above paragraphs as though fully set forth herein.

    196.     Based on information and belief, the duty to monitor the performance of the Plan’s

investment advisers is delegated in to the Investment Committee. Nevertheless, Eaton Vance

and its affiliate Boston Management and Research hired affiliated sub-advisers—such as Atlanta

Capital, Calvert Hexavest, Richard Bernstein, and Parametric—to perform investment advisory

work for certain of the proprietary funds. Eaton Vance collected an investment advisory fee from

these funds, and based on information and belief, retained for itself the difference between the

advisory fee it collected from the fund and the fee it agreed to pay these investment sub-advisers,

presumably for monitoring the effectiveness and performance of their advisory services.

    197.     Given the Investment Committee’s function to monitor the investment advisers,

Eaton Vance’s position as the middleman in the arrangement was superfluous and costly to Plan

participants. From this imprudent arrangement, Eaton Vance collected millions of dollars in




                                               69
          Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 70 of 81



unreasonable and/or excessive fees for performing unnecessary monitoring services for which

the Investment Committee was already responsible. The funds included:

                               Eaton Vance Atlanta Capital Select Equity

                                   Eaton Vance Atlanta Capital SMID

                                  Eaton Vance Hexavest Global Equity

                                  Eaton Vance Parametric Commodity

                               Eaton Vance Parametric Emerging Markets

                              Eaton Vance Parametric International Equity

                               Eaton Vance Richard Bernstein All Equity

                               Eaton Vance Richard Bernstein All Assets

    198.      By collecting fees for performance an unnecessary middleman function, Eaton

Vance failed to discharge its duties with respect to the Plan:

     a.       Solely in the interest of the participants and beneficiaries and for the exclusive

              purpose of providing benefits to participants and beneficiaries and defraying

              reasonable expenses of administering the Plan, in violation of 29 U.S.C.

              § 1104(a)(1)(A); and

     b.       With the care, skill, prudence and diligence under the circumstances then

              prevailing that a prudent person acting in a like capacity and familiar with such

              matters would use in the conduct of an enterprise of a like character and with like

              aims, in violation of 29 U.S.C. § 1104(a)(1)(B).

    199.      As a direct and proximate result of these breaches of fiduciary duties, the Plan and

each of its participants have suffered millions of dollars of damages in high fees, poor investment

returns, and lost-opportunity costs which continue to accrue, for which Defendants are jointly



                                                70
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 71 of 81



and severally liable pursuant to 29 U.S.C. § 1109. Pursuant to ERISA, 29 U.S.C. §§ 1132(a)(2),

1132(a)(3), and 1109(a), Defendants are liable to make good to the Plan the losses resulting from

the aforementioned breaches, to restore to the Plan any profits Defendants made through the use

of Plan assets, to restore to the Plan any profits resulting from the breaches of fiduciary duties

alleged in this Count, and are subject to other equitable or remedial relief as appropriate.

     200.      Each Defendant also knowingly participated in the breach of the other Defendants,

knowing that such acts were a breach; enabled the other Defendants to commit a breach by failing

to lawfully discharge its own fiduciary duties; and knew of the breach by the other Defendants

yet failed to make any reasonable effort under the circumstances to remedy the breach. Thus,

each Defendant is liable for the breach of the other Defendant.

                                            Count VII

               Prohibited Transactions Concerning Investment Advisory Fees

                             (Violation of ERISA, 29 U.S.C. § 1106)

                             (Against All Eaton Vance Defendants)

     201.      Plaintiff repeats and realleges the above paragraphs as though fully set forth herein.

     202.      ERISA § 406(a)(1)(D), 29 U.S.C. § 1106(a)(1)(D), prohibits fiduciaries from

causing plans to engage in transactions that they know or should know constitute direct or indirect

transfers of the Plans’ assets to, or use of the Plans’ assets by or for the benefit of, parties in

interest.

     203.      ERISA § 406(b), 29 U.S.C. § 1106(b) prohibits fiduciary self-dealing.

            a. Subsection (1) provides that a fiduciary shall not “deal with the assets of the plan

               in his own interest or for his own account.”




                                                71
      Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 72 of 81



           b. Subsection (2) provides that a fiduciary shall not “in his individual or in any other

              capacity act in any transaction involving the plan on behalf of a party (or represent

              a party) whose interests are adverse to the interests of the plan or the interests of its

              participants or beneficiaries.”

           c. Subsection (3) provides that a fiduciary shall not “receive any consideration for his

              own personal account from any party dealing with such plan in connection with a

              transaction involving the assets of the plan.”

    204.      Eaton Vance caused the Plan to utilize the following relatively high-cost investment

strategies that generated revenue for Eaton Vance:

                           Global Macro Absolute Return Advantage

                                    Eaton Vance Stock Fund

                            Eaton Vance Atlanta Capital Select Fund

                        Eaton Vance Focus Growth Opportunities Fund

                                   Eaton Vance Growth Fund

                         Eaton Vance Focus Value Opportunities Fund

                              Eaton Vance Large Cap Value Fund

                            Eaton Vance Atlanta Capital SMID Fund

                                  Eaton Vance Small Cap Fund

                              Eaton Vance Income Fund of Boston

                         Eaton Vance High Income Opportunities Fund

                                  Eaton Vance Core Bond Fund

                            Eaton Vance Multi-Sector Income Fund

                                Eaton Vance Floating Rate Fund



                                                 72
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 73 of 81



                              Parametric Emerging Markets Fund

                                  Parametric Commodity Fund

                         Eaton Vance Emerging Markets Local Income

                          Eaton Vance Hexavest Global Equity Fund

                                 Eaton Vance Real Estate Fund

    205.      Throughout the relevant time period, Eaton Vance charged Plan participants higher

investment advisory fees than outside clients who invested in each of the above-listed investment

strategies. Accordingly, Eaton Vance earned unreasonable fees from transactions involving the

assets of the Plan that were invested in the Eaton Vance proprietary funds. Eaton Vance also

dealt with the assets of the Plan in their own interest and for their own account when they caused

the Plan to pay unreasonable investment management and administrative fees Eaton Vance.

    206.      Accordingly, Eaton Vance engaged in prohibited transactions as follows:

           a. By causing the Plan to engage in transactions that they know or should know

              constitute direct or indirect transfers of the Plans’ assets to, or use of the Plans’

              assets by or for the benefit of, parties in interest, in violation of 29 U.S.C.

              § 1106(a)(1)(D); and

           b. By causing the Plan to engage in the above conduct and omissions, in which a

              fiduciary to the Plan dealt with the assets of the plan in his own interest or for his

              own account in violation of 29 U.S.C. § 1106(b)(1); and

           c. By causing the Plan to engage in the above conduct and omissions, in which a

              fiduciary to the Plan, in his individual or in any other capacity, acted on behalf of a

              party whose interests were adverse to the interests of the Plan or the interests of its

              participants or beneficiaries, in violation of 29 U.S.C. § 1106(b)(2); and



                                                73
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 74 of 81



           d. By causing the Plan to engage in the above conduct and omissions, in which a

              fiduciary to the Plan received consideration for his/its own personal account from

              any party dealing with the Plan in connection with a transaction involving the assets

              of the Plan, in violation of 29 U.S.C. § 1106(b)(3).

    207.      Pursuant to 29 U.S.C. §§ 1132(a)(2), 1132(a)(3), and 1109(a), Eaton Vance is liable

to restore all losses suffered by the Plan as a result of these prohibited transactions and disgorge

all revenues received and/or earned by Eaton Vance resulting from the above-mentioned

prohibited transactions or received in connection with the management of Plan assets or other

services performed for the Plan for more than reasonable compensation.

                                           Count VIII

   Prohibited Transactions Concerning Share Classes of Eaton Vance Mutual Funds

                      (Violation of ERISA 29 U.S.C. § 1106(a) and (b))

                            (Against All Eaton Vance Defendants)

    208.      Plaintiff repeats and realleges the above paragraphs as though fully set forth herein.

    209.      ERISA § 406(a), 29 U.S.C. § 1106(c), provides, in pertinent part, that a

fiduciary shall not cause the plan to engage in a transaction, if he knows or should know that

such transaction constitutes a direct or indirect furnishing of goods, services, or facilities between

the plan and a party in interest;

    210.      ERISA § 406(b), 29 U.S.C. § 1106(b), provides, in pertinent part, that a fiduciary

with respect to a plan shall not:

      (1) deal with the assets of the plan in his own interest or for his own account, or




                                                74
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 75 of 81



      (2) in his individual or in any other capacity act in any transaction involving the plan on

           behalf of a party (or represent a party) whose interests are adverse to the interests of

           the plan or the interests of its participants or beneficiaries, or

      (3) receive any consideration for his own personal account from any party dealing with

           such plan in connection with a transaction involving the assets of the plan.

    211.       Eaton Vance is both a fiduciary of the Plan within the meaning of ERISA §§ 3(21)

and 406(b)(1), 29 U.S.C. §§ 1002(21) and 1106(b)(1) and a party in interest within the meaning

of ERISA § 1002(14).

    212.       By selecting and maintaining the Eaton Vance Funds as the exclusive, actively

managed investment options in the Plan despite their high fees and/or poor performance Eaton

Vance received financial benefits adverse to the interests of the participants and beneficiaries.

Eaton Vance received consideration for its own account through the receipt of investment

management fees paid to it in violation of ERISA § 406(b)(3), 29 U.S.C. § 1106(b)(3).

    213.       By selecting the Eaton Vance Funds as the options in the Plan and by maintaining

these as the options in the Plan, Eaton Vance caused the plan to engage in a prohibited transaction

in violation of ERISA § 406(b)(1) (2) and (3), 29 U.S.C. § 1106(b)(1) (2) and (3).

    214.       For the following Funds, Eaton Vance knew it was offering shares classes to the

Plan that were more expensive than share classes that Eaton Vance offered and sold to other

shareholders outside the Plan. Eaton Vance therefore caused the Plan to offer the below listed

Eaton Vance Funds on terms less favorable than those offered to other shareholders:

                          Eaton Vance Atlanta Capital SMID-Cap Fund

                                    Eaton Vance Balanced Fund

                               Eaton Vance Income Fund of Boston



                                                  75
      Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 76 of 81



                              Eaton Vance Large Cap Value Fund

                            Eaton Vance MultiSector Income Fund

    215.     The prohibited transactions that Eaton Vance engaged in are as follows:

        a. by causing the Plan to engage in transactions that they know or should know

            constitute direct or indirect transfers of the Plans’ assets to, or use of the Plans’ assets

            by or for the benefit of, parties in interest, in violation of 29 U.S.C. § 1106(a)(1)(D);

        b. causing the Plan to engage in the above conduct and omissions, in which a fiduciary

            to the Plan dealt with the assets of the plan in his own interest or for his own account

            in violation of 29 U.S.C. § 1106(b)(1);

        c. causing the Plan to engage in the above conduct and omissions, in which a fiduciary

            to the Plan, in his individual or in any other capacity, acted on behalf of a party

            whose interests were adverse to the interests of the Plan or the interests of its

            participants or beneficiaries, in violation of 29 U.S.C. § 1106(b)(2);

        d. causing the Plan to engage in the above conduct and omissions, in which a fiduciary

            to the Plan received consideration for its own personal account from any party

            dealing with the Plan in connection with a transaction involving the assets of the

            Plan, in violation of 29 U.S.C. § 1106(b)(3); and

        e. as both a fiduciary and a party in interest, Eaton Vance is liable for these violations

            of ERISA § 406(b)(1) (2) and (3), 29 U.S.C. § 1106(b)(1) (2) and (3), pursuant to

            ERISA § 502(a)(3).

    216.     Each Eaton Vance Defendant performing investment-related duties knowingly

participated in the breaches of the other Defendants performing such duties, knowing that other

Defendants were breaching their fiduciary duties, and enabling commission of these breaches by



                                                76
        Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 77 of 81



failing to lawfully discharge their own fiduciary duties or make any reasonable effort under the

circumstances to remedy other Defendants' breaches. For these reasons, the Eaton Vance

Defendants are also liable as co-fiduciaries under 29 U.S.C. § 1105.

    217.     Pursuant to ERISA §§ 502(a)(2) and (a)(3), and 409(a), 29 U.S.C. §§ 1132(a)(2)

and (a)(3), and 1109(a), Defendants are liable to disgorge all amounts and profits received as a

result of these prohibited transactions, and such other appropriate equitable relief as the Court

deems proper.

                                         COUNT IX

           Prohibited Transactions Concerning Fees for Sub-Advisory Services

                         (Violation of ERISA 29 U.S.C. § 1106(b))

                           (Against All Eaton Vance Defendants)

    218.     Plaintiff repeats and realleges the above paragraphs as though fully set forth herein.

    219.     As described throughout the Complaint, Eaton Vance is a fiduciary of the Plan as

that term is used in 29 U.S.C. §§ 1002(21) and 1106(b).

    220.     With respect to the following Funds, Defendant Eaton Vance engaged in prohibited

transactions by hiring sub-advisors and retaining fees while performing a superfluous middleman

role:

                          Eaton Vance Atlanta Capital Select Equity

                             Eaton Vance Atlanta Capital SMID

                            Eaton Vance Hexavest Global Equity

                            Eaton Vance Richard Bernstein Equity

                             Eaton Vance Parametric Commodity

                         Eaton Vance Parametric Emerging Markets



                                              77
      Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 78 of 81



                        Eaton Vance Parametric International Equity

    221.    For each of the above listed funds, Eaton Vance collected millions of dollars in

unreasonable and/or excessive fees for performing unnecessary monitoring services for which

the Investment Committee was already responsible.

    222.    The prohibited transactions that Eaton Vance engaged in are as follows:

        a. causing the Plan to engage in transactions that they know or should know constitute

           direct or indirect transfers of the Plans’ assets to, or use of the Plans’ assets by or for

           the benefit of, parties in interest, in violation of 29 U.S.C. § 1106(a)(1)(D);

        b. causing the Plan to engage in the above conduct and omissions, in which a fiduciary

           to the Plan dealt with the assets of the plan in his own interest or for his own account

           in violation of 29 U.S.C. § 1106(b)(1);

        c. causing the Plan to engage in the above conduct and omissions, in which a fiduciary

           to the Plan, in his individual or in any other capacity, acted on behalf of a party

           whose interests were adverse to the interests of the Plan or the interests of its

           participants or beneficiaries, in violation of 29 U.S.C. § 1106(b)(2);

        d. causing the Plan to engage in the above conduct and omissions, in which a fiduciary

           to the Plan received consideration for its own personal account from any party

           dealing with the Plan in connection with a transaction involving the assets of the

           Plan, in violation of 29 U.S.C. § 1106(b)(3); and

        e. causing the Plan to compensate itself to perform services which were not necessary

           for the operation of the Plan.

    223.    Based on the foregoing facts and other facts set forth in the Complaint, Eaton Vance

is liable for violations of 29 U.S.C. § 1106(b) because it knowingly participated in these



                                               78
        Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 79 of 81



 prohibited transactions, and made no efforts to prevent these transactions despite having

 knowledge that the prohibited transactions were taking place.

     224.        As a direct and proximate result of these prohibited transactions, the Plan directly

 or indirectly paid millions of dollars per year in investment management and other fees in

 transactions that were prohibited under ERISA, resulting in significant losses to the Plan and its

 participants.

     225.        Pursuant to 29 U.S.C. §§ 1109(a), 1132(a)(2), and 1132(a)(3), Defendants are

 liable to restore all losses suffered by the Plan as a result of the prohibited transactions.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment as follows:

       i)        Declaring that each of the Eaton Vance Defendants who are fiduciaries of the Plan

                 have breached their fiduciary duties under ERISA;

       ii)       Ordering each fiduciary found to have breached his/her/its fiduciary duties to the

                 Plan to jointly and severally restore all losses to the Plan that resulted from the

                 breaches of fiduciary duty, or by virtue of liability pursuant to ERISA § 405;

       iii)      Entering an order requiring: (a) the disgorgement of profit made by any Eaton

                 Vance Defendant; (b) declaring a constructive trust over any assets received by any

                 breaching fiduciary in connection with his/her/its breach of fiduciary duties, or

                 violations of ERISA, or any non-fiduciary Defendant who knowingly participated

                 in that breach or violation; (c) requiring the Plan to divest itself of investments in

                 the Eaton Vance Funds; and (d) any other appropriate equitable monetary relief,

                 whichever is in the best interest of the Plan;




                                                   79
 Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 80 of 81



iv)     Ordering, pursuant to ERISA § 206(d)(4), 29 U.S.C. § 1056(d)(4), that any amount

        to be paid to or necessary to satisfy any breaching fiduciary’s liability can be

        satisfied, in whole or in part, by attaching their accounts in or benefits from the

        Plan;

v)      Removing any breaching fiduciaries as fiduciaries of the Plan and permanently

        enjoining them from serving as a fiduciary of any ERISA-covered plan in which

        Plaintiff or any member of the class is a participant or beneficiary;

vi)     Appointing an independent fiduciary, at the expense of the breaching fiduciaries,

        to administer the Plan and the management of the Plan’s investments and/or

        selection of investment options and/or to oversee the divestment of the Plan’s

        investments;

vii)    Ordering the Plan’s fiduciaries to provide a full accounting of all fees paid, directly

        or indirectly, by the Plan;

viii)   Awarding Plaintiff and the class their attorneys’ fees and costs pursuant to ERISA

        § 502(g), 29 U.S.C. § 1132(g), the common benefit doctrine and/or the common

        fund doctrine;

ix)     Awarding Plaintiff and the members of the class pre-judgment and post-judgment

        interest;

x)      Awarding such equitable, injunctive or other relief as the Court may deem

        appropriate pursuant to ERISA § 502(a)(3) or any relief to which Plaintiff and the

        class are entitled to pursuant to Fed. R. Civ. P. 54(c); and

xi)     Awarding such equitable, injunctive or other relief as the Court may deem just and

        proper.



                                          80
       Case 1:18-cv-12098-WGY Document 1 Filed 10/05/18 Page 81 of 81



Dated: October 5, 2018             /s/ Andrew Miller                .

                                   Andrew Miller (MA Bar # 682496)
                                   SANFORD HEISLER SHARP, LLP
                                   1666 Connecticut Avenue NW, Suite 300
                                   Washington, DC 20009
                                   Telephone: (202) 499-5200
                                   Facsimile: (202) 499-5199
                                   amiller@sanfordheisler.com

                                   *Charles Field
                                   SANFORD HEISLER SHARP, LLP
                                   655 West Broadway, Suite 1700
                                   San Diego, CA 92101
                                   Telephone: (619) 577-4242
                                   Facsimile: (619) 577-4250
                                   cfield@sanfordheisler.com

                                   *David Sanford
                                   *David Tracey
                                   *Meredith Firetog
                                   SANFORD HEISLER SHARP, LLP
                                   1350 Avenue of the Americas, 31st Floor
                                   New York, NY 10019
                                   Phone: (646) 402-5650
                                   Facsimile: (646) 402-5651
                                   dtracey@sanfordheisler.com
                                   dsanford@sanfordheisler.com
                                   mfiretog@sanfordheisler.com
                                   * pro hac vice forthcoming

                                   Attorneys for Plaintiff and the Proposed Class




                                     81
